Exhibit 10.1

 

CREDIT AND SECURITY AGREEMENT

 

dated as of

 

AUGUST 12, 2009

 

between

 

RED IRON ACCEPTANCE, LLC

 

and

 

TCF INVENTORY FINANCE, INC.

 

[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

SECTION I INTERPRETATION

1

1.01 Definitions

1

1.02 GAAP

1

1.03 Headings

1

1.04 Plural Terms

1

1.05 Time

2

1.06 Governing Law

2

1.07 Construction

2

1.08 Entire Agreement

2

1.09 Calculation of Interest and Fees

2

1.10 Other Interpretive Provisions

2

SECTION II CREDIT FACILITY

2

2.01 Revolving Loan Facility

2

2.02 Commitment, Commitment Reductions, Etc.

4

2.03 Prepayments

4

2.04 Other Payment Terms

4

2.05 Revolving Loan Note and Interest Account

5

2.06 Revolving Loan Funding

6

2.07 [Reserved]

6

2.08 Additional Compensation in Certain Circumstances; Increased Costs or
Reduced Return Resulting from Taxes, Reserves, Capital Adequacy Requirements,
Expenses, Etc.

6

SECTION III CONDITIONS PRECEDENT

7

3.01 Conditions Precedent to Initial Revolving Loan

7

3.02 Conditions Precedent to Each Revolving Loan

7

3.03 Covenant to Deliver

8

SECTION IV REPRESENTATIONS AND WARRANTIES

8

4.01 Borrower’s Representations and Warranties

8

4.02 Reaffirmation

11

SECTION V COVENANTS

11

5.01 Affirmative Covenants

11

5.02 Negative Covenants

13

SECTION VI DEFAULT

15

6.01 Events of Default

15

6.02 Remedies

16

SECTION VII GRANT OF SECURITY INTEREST AND PROVISIONS REGARDING COLLATERAL

17

7.01 Grant of Security Interest

17

7.02 Lock Box

18

7.03 Special Provisions Regarding Accounts

18

7.04 Lender’s Power of Attorney

19

7.05 No Liability for Safekeeping

20

7.06 Supplemental Documentation Relating to Collateral; Further Assurances

20

7.07 Rights and Remedies

20

 

i

--------------------------------------------------------------------------------


 

SECTION VIII MISCELLANEOUS

21

8.01 Notices

21

8.02 Expenses

23

8.03 Indemnification

23

8.04 Waivers; Amendments

23

8.05 Successors and Assigns

24

8.06 Setoff

24

8.07 No Third Party Rights

25

8.08 Partial Invalidity

25

8.09 Jury Trial

25

8.10 Submission to Jurisdiction

25

8.11 Counterparts

25

8.12 Disclosure of Information about Borrower

25

8.13 No Recourse to Members of Borrower

26

8.14 No Indirect or Consequential Damages

26

 

ii

--------------------------------------------------------------------------------


 

CREDIT AND SECURITY AGREEMENT

 

This CREDIT AND SECURITY AGREEMENT (this “Agreement”), dated as of August 12,
2009, is entered into by and among:

 

RED IRON ACCEPTANCE, LLC, a Delaware limited liability company (“Borrower”), and

 

TCF INVENTORY FINANCE, INC., a Minnesota corporation (“Lender” or “TCFIF”).

 

RECITALS

 

A.            Borrower has requested Lender to provide a revolving credit
facility to Borrower for general business purposes.

 

B.            Lender is willing to provide such revolving credit facility upon
the terms and subject to the conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 


SECTION I


INTERPRETATION

 


1.01  DEFINITIONS.  UNLESS OTHERWISE INDICATED IN THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, EACH TERM SET FORTH IN SCHEDULE 1.01, WHEN USED IN THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, SHALL HAVE THE RESPECTIVE MEANING GIVEN
TO THAT TERM IN SCHEDULE 1.01 OR IN THE PROVISION OF THIS AGREEMENT OR OTHER
CREDIT DOCUMENT REFERENCED IN SCHEDULE 1.01.


 


1.02  GAAP.  UNLESS OTHERWISE INDICATED IN THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, ALL ACCOUNTING TERMS USED IN THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT SHALL BE CONSTRUED, AND ALL ACCOUNTING AND FINANCIAL COMPUTATIONS
HEREUNDER OR THEREUNDER SHALL BE COMPUTED, IN ACCORDANCE WITH GAAP.  IF GAAP
CHANGES DURING THE TERM OF THIS AGREEMENT SUCH THAT ANY COVENANTS CONTAINED
HEREIN WOULD THEN BE CALCULATED IN A DIFFERENT MANNER OR WITH DIFFERENT
COMPONENTS, BORROWER AND LENDER AGREE TO NEGOTIATE IN GOOD FAITH TO AMEND THIS
AGREEMENT IN SUCH RESPECTS AS ARE NECESSARY TO CONFORM THOSE COVENANTS AS
CRITERIA FOR EVALUATING BORROWER’S FINANCIAL CONDITION TO SUBSTANTIALLY THE SAME
CRITERIA AS WERE EFFECTIVE PRIOR TO SUCH CHANGE IN GAAP; PROVIDED, HOWEVER,
THAT, UNTIL BORROWER AND LENDER SO AMEND THIS AGREEMENT, ALL SUCH COVENANTS
SHALL BE CALCULATED IN ACCORDANCE WITH GAAP AS IN EFFECT IMMEDIATELY PRIOR TO
SUCH CHANGE.


 


1.03  HEADINGS.  HEADINGS IN THIS AGREEMENT AND EACH OF THE OTHER CREDIT
DOCUMENTS ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT PART OF THE
SUBSTANCE HEREOF OR THEREOF.


 


1.04  PLURAL TERMS.  ALL TERMS DEFINED IN THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT IN THE SINGULAR FORM SHALL HAVE COMPARABLE MEANINGS WHEN USED IN THE
PLURAL FORM AND VICE VERSA.

 

--------------------------------------------------------------------------------


 


1.05  TIME.  ALL REFERENCES IN THIS AGREEMENT AND EACH OF THE OTHER CREDIT
DOCUMENTS TO A TIME OF DAY SHALL MEAN CHICAGO, ILLINOIS TIME, UNLESS OTHERWISE
INDICATED.


 


1.06  GOVERNING LAW.  THIS AGREEMENT AND EACH OF THE OTHER CREDIT DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
MINNESOTA WITHOUT REFERENCE TO CONFLICTS OF LAW RULES.


 


1.07  CONSTRUCTION.  EACH OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS IS
THE RESULT OF NEGOTIATIONS AMONG, AND HAS BEEN REVIEWED BY, BORROWER, LENDER AND
THEIR RESPECTIVE COUNSEL. ACCORDINGLY, THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS SHALL BE DEEMED TO BE THE PRODUCT OF ALL PARTIES HERETO, AND NO
AMBIGUITY SHALL BE CONSTRUED IN FAVOR OF OR AGAINST BORROWER OR LENDER.


 


1.08  ENTIRE AGREEMENT.  THIS AGREEMENT AND EACH OF THE OTHER CREDIT DOCUMENTS,
TAKEN TOGETHER, CONSTITUTE AND CONTAIN THE ENTIRE AGREEMENT OF BORROWER AND
LENDER AND SUPERSEDE ANY AND ALL PRIOR AGREEMENTS, NEGOTIATIONS, CORRESPONDENCE,
UNDERSTANDINGS AND COMMUNICATIONS AMONG THE PARTIES, WHETHER WRITTEN OR ORAL,
RESPECTING THE SUBJECT MATTER HEREOF.


 


1.09  CALCULATION OF INTEREST AND FEES.  ALL CALCULATIONS OF INTEREST AND FEES
UNDER THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS FOR ANY PERIOD SHALL INCLUDE
THE FIRST DAY AND THE LAST DAY OF SUCH PERIOD.


 


1.10  OTHER INTERPRETIVE PROVISIONS.  REFERENCES IN THIS AGREEMENT TO
“RECITALS,” “SECTIONS,” “EXHIBITS” AND “SCHEDULES” ARE TO RECITALS, SECTIONS,
EXHIBITS AND SCHEDULES HEREIN AND HERETO UNLESS OTHERWISE INDICATED. REFERENCES
IN THIS AGREEMENT AND EACH OF THE OTHER CREDIT DOCUMENTS TO ANY DOCUMENT,
INSTRUMENT OR AGREEMENT (A) SHALL INCLUDE ALL EXHIBITS, SCHEDULES AND OTHER
ATTACHMENTS THERETO, (B) SHALL INCLUDE ALL DOCUMENTS, INSTRUMENTS OR AGREEMENTS
ISSUED OR EXECUTED IN REPLACEMENT THEREOF, AND (C) SHALL MEAN SUCH DOCUMENT,
INSTRUMENT OR AGREEMENT, OR REPLACEMENT OR PREDECESSOR THERETO, AS AMENDED,
MODIFIED AND SUPPLEMENTED IN WRITING FROM TIME TO TIME AND IN EFFECT AT ANY
GIVEN TIME. THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL REFER TO
THIS AGREEMENT OR SUCH OTHER CREDIT DOCUMENT, AS THE CASE MAY BE, AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT OR SUCH OTHER CREDIT DOCUMENT,
AS THE CASE MAY BE. THE WORDS “INCLUDE” AND “INCLUDING” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL NOT BE
CONSTRUED TO BE LIMITING OR EXCLUSIVE.  THE WORD “OR” WHEN USED IN THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL HAVE THE MEANING REPRESENTED BY THE
PHRASE “AND/OR.”


 


SECTION II
CREDIT FACILITY


 


2.01  REVOLVING LOAN FACILITY.


 


(A)           REVOLVING LOAN AVAILABILITY.  SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, LENDER AGREES TO ADVANCE TO BORROWER FROM TIME TO TIME DURING
THE PERIOD BEGINNING ON THE CLOSING DATE AND ENDING ON OCTOBER 31, 2014, OR SUCH
EARLIER DATE ON WHICH THE LLC TERM SHALL END (SUCH DATE OR SUCH EARLIER DATE, IF
APPLICABLE, THE “REVOLVING LOAN MATURITY DATE”), SUCH LOANS AS BORROWER MAY
REQUEST UNDER THIS

 

2

--------------------------------------------------------------------------------


 


SECTION 2.01 (INDIVIDUALLY, A “REVOLVING LOAN”); PROVIDED, HOWEVER, THAT THE
AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING LOANS OUTSTANDING AT ANY TIME SHALL
NOT EXCEED THE COMMITMENT AT SUCH TIME. EXCEPT AS OTHERWISE PROVIDED HEREIN,
BORROWER MAY BORROW, REPAY AND REBORROW REVOLVING LOANS UNTIL THE REVOLVING LOAN
MATURITY DATE.


 


(B)           REVOLVING LOAN BORROWINGS.  BORROWER SHALL REQUEST EACH REVOLVING
LOAN BY HAVING A REPRESENTATIVE OF BORROWER REQUEST BY TELEPHONE OR OTHER MEANS
ACCEPTABLE TO LENDER A REVOLVING LOAN, WHICH REQUEST SHALL SPECIFY THE PRINCIPAL
AMOUNT OF THE REQUESTED REVOLVING LOAN AND THE DATE OF THE REQUESTED REVOLVING
LOAN, WHICH SHALL BE A BUSINESS DAY (ANY SUCH REQUEST, A “REVOLVING LOAN
BORROWING REQUEST”). ANY REVOLVING LOAN BORROWING REQUEST RECEIVED AFTER
11:00 A.M., CHICAGO TIME, ON A BUSINESS DAY MAY NOT BE HONORED UNTIL THE NEXT
FOLLOWING BUSINESS DAY (OR SUCH LATER TIME AS MAY BE SPECIFIED IN THE REVOLVING
LOAN BORROWING REQUEST).


 


(C)           REVOLVING LOAN INTEREST RATES.  BORROWER SHALL PAY INTEREST ON THE
UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING LOAN FROM THE DATE OF SUCH REVOLVING
LOAN UNTIL THE MATURITY THEREOF, AT A RATE PER ANNUM EQUAL TO THE TCFIF RATE
FROM TIME TO TIME IN EFFECT. ALL COMPUTATIONS OF INTEREST ON REVOLVING LOANS
SHALL BE BASED ON A YEAR OF 365 DAYS FOR ACTUAL DAYS ELAPSED.


 


(D)           SCHEDULED REVOLVING LOAN PAYMENTS.  UNLESS SOONER REPAID, BORROWER
SHALL REPAY TO LENDER ON THE REVOLVING LOAN MATURITY DATE THE UNPAID PRINCIPAL
AMOUNT OF EACH REVOLVING LOAN MADE BY LENDER. BORROWER SHALL PAY ACCRUED
INTEREST IN ARREARS ON THE UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING LOAN (A) NO
LATER THAN THE FIFTEENTH DAY IN EACH CALENDAR MONTH FOR THE PRECEDING CALENDAR
MONTH, AND (B) AT MATURITY.


 


(E)           PURPOSE.  BORROWER SHALL USE THE PROCEEDS OF THE REVOLVING LOANS
SOLELY FOR BORROWER’S GENERAL BUSINESS NEEDS (INCLUDING (I) THE PURCHASE OF
CERTAIN RECEIVABLES FROM TORO, TCC, TORO INTERNATIONAL, EXMARK AND THEIR
AFFILIATES, OR FROM THIRD PARTIES THAT HAVE PURCHASED RECEIVABLES FROM TORO OR
ITS AFFILIATES (THE “PURCHASED RECEIVABLES”), (II) THE FUNDING OF BORROWER’S
FINANCING PROGRAMS FOR ITS CUSTOMERS, (III) PAYMENT OF EXPENSES AND OTHER ITEMS
INCURRED IN THE ORDINARY COURSE OF BUSINESS (INCLUDING PAYMENTS OF PRINCIPAL AND
INTEREST UNDER SECTION 2.01(D)) AND (IV) DISTRIBUTIONS OF “DISTRIBUTABLE CASH”
(AS DEFINED IN THE LLC AGREEMENT) TO THE MEMBERS).


 


(F)            EXTENSION OF FACILITY.  SO THAT THE MEMBERS OF BORROWER MAY MAKE
A FULLY INFORMED DECISION AS TO WHETHER TO CONTINUE BORROWER’S EXISTENCE BEYOND
THE THEN-CURRENT LLC TERM, LENDER AGREES TO PROVIDE TO BORROWER, NO LATER THAN
FOURTEEN (14) MONTHS PRIOR TO THE EXPIRATION OF THE THEN-CURRENT LLC TERM,
WRITTEN NOTICE INDICATING LENDER’S INTENT WITH RESPECT TO THE EXTENSION OF THE
REVOLVING LOAN FACILITY AND, IF LENDER INTENDS TO EXTEND THE REVOLVING LOAN
FACILITY, THE PROPOSED MATERIAL TERMS OF SUCH EXTENSION; PROVIDED, HOWEVER, THAT
FAILURE TO PROVIDE SUCH NOTICE BY LENDER SHALL NOT BE A DEFAULT OF THE TERMS OF
THIS AGREEMENT AND SHALL BE DEEMED TO BE A DECLINATION OF ITS WILLINGNESS TO
EXTEND THE TERM OF THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------



 


2.02  COMMITMENT, COMMITMENT REDUCTIONS, ETC.


 


(A)           COMMITMENT.  THE AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING LOANS
OUTSTANDING AT A TIME SHALL NOT EXCEED THE LESSER OF (X) THE BORROWING BASE AND
(Y) $450,000,000 (OR, IF REDUCED PURSUANT TO SECTION 2.02(B) OR OTHERWISE; THE
LESSER AMOUNT TO WHICH REDUCED) (SUCH LESSER AMOUNT, AS SO REDUCED FROM TIME TO
TIME, TO BE REFERRED TO HEREIN AS THE “COMMITMENT”).


 


(B)           REDUCTION OR CANCELLATION OF THE COMMITMENT.  BORROWER MAY, UPON
THREE (3) BUSINESS DAYS’ WRITTEN NOTICE TO LENDER, PERMANENTLY REDUCE THE
COMMITMENT BY THE AMOUNT OF $1,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN
EXCESS THEREOF OR CANCEL THE COMMITMENT IN ITS ENTIRETY; PROVIDED, HOWEVER, THAT
(I) BORROWER MAY NOT REDUCE THE COMMITMENT PRIOR TO THE REVOLVING LOAN MATURITY
DATE, IF, AFTER GIVING EFFECT TO SUCH REDUCTION, THE AGGREGATE PRINCIPAL AMOUNT
OF ALL REVOLVING LOANS OUTSTANDING WOULD EXCEED THE COMMITMENT, (II) BORROWER
MAY NOT CANCEL THE COMMITMENT PRIOR TO THE REVOLVING LOAN MATURITY DATE, IF,
AFTER GIVING EFFECT TO SUCH CANCELLATION, ANY OBLIGATIONS WOULD REMAIN
OUTSTANDING, AND (III) BORROWER MAY REDUCE OR CANCEL THE COMMITMENT IN
CONNECTION WITH A DISSOLUTION OF BORROWER UNDER THE TERMS OF THE LLC AGREEMENT.
ONCE REDUCED OR CANCELLED, THE COMMITMENT MAY NOT BE INCREASED OR REINSTATED
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.


 


2.03  PREPAYMENTS.


 


(A)           OPTIONAL PREPAYMENTS.  AT ITS OPTION, BORROWER MAY PREPAY, AT ANY
TIME AND FROM TIME TO TIME ON A BUSINESS DAY, ANY REVOLVING LOAN IN WHOLE OR IN
PART.


 


(B)           MANDATORY PREPAYMENTS.  IF, AT ANY TIME, THE AGGREGATE PRINCIPAL
AMOUNT OF ALL REVOLVING LOANS THEN OUTSTANDING EXCEEDS THE COMMITMENT AT SUCH
TIME, BORROWER SHALL PREPAY REVOLVING LOANS IN AN AGGREGATE PRINCIPAL AMOUNT
EQUAL TO SUCH EXCESS (I) BY THE TWENTIETH (20TH) DAY OF THE FOLLOWING MONTH IF
SUCH EXCESS IS GREATER THAN $500,000 OR (II) IF LESS, BY THE END OF THE LAST DAY
OF SUCH MONTH.  LENDER ACKNOWLEDGES THAT UNDER THE TERMS OF SECTION 2.4 OF THE
LLC AGREEMENT, REQUIRED CAPITAL CONTRIBUTIONS TO BORROWER AT THE END OF EACH
MONTH WILL BE BASED UPON ESTIMATES AND THAT BORROWER’S BORROWING BASE COMPLIANCE
AS DETERMINED AS OF THE END OF ANY MONTH WILL BE DEPENDENT UPON THE ACCURACY OF
SUCH ESTIMATES.  BORROWER SHALL NOT BE DEEMED TO BE IN BREACH OF THIS COVENANT
AS A RESULT OF RELIANCE ON SUCH ESTIMATES SO LONG AS IT COMPLIES WITH THE
PROVISIONS SET FORTH IN THIS SECTION 2.03(B).


 


2.04  OTHER PAYMENT TERMS.


 


(A)           PLACE AND MANNER.  BORROWER SHALL MAKE ALL PAYMENTS DUE TO LENDER
HEREUNDER WITHOUT SETOFF, COUNTERCLAIM OR DEDUCTION BY PAYMENTS AT LENDER’S
OFFICE, LOCATED AT THE ADDRESS SPECIFIED IN SECTION 8.01, OR TO SUCH OTHER PLACE
OR ACCOUNT AS LENDER MAY DESIGNATE FROM TIME TO TIME IN WRITING TO BORROWER, IN
LAWFUL MONEY OF THE UNITED STATES AND IN SAME DAY OR IMMEDIATELY AVAILABLE FUNDS
NOT LATER THAN 2:00 P.M. ON THE DATE DUE.  BORROWER SHALL ESTABLISH VARIOUS BANK
ACCOUNTS, INCLUDING A PARENT ACCOUNT, AN ELECTRONIC DISBURSEMENTS ACCOUNT, A
MANUAL COLLECTIONS ACCOUNT, AN ELECTRONIC

 

4

--------------------------------------------------------------------------------


 


COLLECTIONS ACCOUNT, AND ONE OR MORE LOCK BOX ACCOUNTS.  EACH DAY, FUNDS WILL BE
TRANSFERRED ELECTRONICALLY BETWEEN THE PARENT ACCOUNT AND THE ELECTRONIC
DISBURSEMENT, MANUAL COLLECTIONS, ELECTRONIC COLLECTIONS AND THE LOCK BOX
ACCOUNTS SO AS TO RESULT IN A ZERO BALANCE IN ALL ACCOUNTS OTHER THAN THE PARENT
ACCOUNT.  THE BALANCE IN THE PARENT ACCOUNT, IF POSITIVE, WILL BE TRANSFERRED
ELECTRONICALLY TO LENDER AND APPLIED PURSUANT TO SECTION 2.04(D).


 


(B)           DATE.  WHENEVER ANY PAYMENT DUE HEREUNDER SHALL FALL DUE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING
BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE INCLUDED IN THE COMPUTATION OF
INTEREST.


 


(C)           LATE PAYMENTS.  IF ANY AMOUNTS REQUIRED TO BE PAID BY BORROWER
UNDER THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS (INCLUDING PRINCIPAL OR
INTEREST PAYABLE ON ANY REVOLVING LOAN OR OTHER AMOUNTS) REMAIN UNPAID WHEN DUE,
BORROWER SHALL PAY INTEREST ON THE AGGREGATE OUTSTANDING BALANCE OF SUCH AMOUNTS
FROM THE DUE DATE THEREOF UNTIL SUCH AMOUNTS ARE PAID IN FULL AT A PER ANNUM
RATE EQUAL TO THE TCFIF RATE FROM TIME TO TIME IN EFFECT PLUS TWO PERCENT
(2.00%) (OR, IF LESS, THE MAXIMUM AMOUNT PERMITTED BY LAW), SUCH RATE TO CHANGE
FROM TIME TO TIME AS THE TCFIF RATE SHALL CHANGE. ALL COMPUTATIONS OF SUCH
INTEREST SHALL BE BASED ON A YEAR OF 365 DAYS FOR ACTUAL DAYS ELAPSED.


 


(D)           APPLICATION OF PAYMENTS.  ALL PAYMENTS HEREUNDER SHALL BE APPLIED
FIRST TO UNPAID COSTS AND EXPENSES THEN DUE AND PAYABLE UNDER THIS AGREEMENT OR
THE OTHER CREDIT DOCUMENTS, SECOND TO ACCRUED INTEREST THEN DUE AND PAYABLE
UNDER THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS AND FINALLY TO REDUCE THE
PRINCIPAL AMOUNT OF OUTSTANDING REVOLVING LOANS.


 


(E)           APPLICATION OF SELLER CREDITS.  AT LENDER’S REQUEST, BORROWER
SHALL PAY ALL SELLER CREDITS TO LENDER AS SOON AS THE SAME ARE RECEIVED FOR
APPLICATION TO THE OBLIGATIONS.  AT ANY TIME LENDER IS ENTITLED TO TERMINATE THE
COMMITMENT AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT UNDER SECTION 6.01(F) OR 6.01(G), BORROWER AUTHORIZES LENDER TO COLLECT
SUCH AMOUNTS DIRECTLY FROM SELLERS AND, UPON REQUEST OF LENDER, SHALL INSTRUCT
SELLERS TO PAY LENDER DIRECTLY.


 


2.05  REVOLVING LOAN NOTE AND INTEREST ACCOUNT.


 


(A)           REVOLVING LOAN NOTE.  THE OBLIGATION OF BORROWER TO REPAY THE
REVOLVING LOANS AND TO PAY INTEREST THEREON AT THE RATES PROVIDED HEREIN SHALL
BE EVIDENCED BY A PROMISSORY NOTE IN THE FORM OF EXHIBIT A (THE “REVOLVING LOAN
NOTE”), WHICH NOTE SHALL BE (I) IN THE ORIGINAL PRINCIPAL AMOUNT OF
$450,000,000, (II) DATED THE CLOSING DATE AND (III) OTHERWISE APPROPRIATELY
COMPLETED. LENDER SHALL RECORD ON ITS GENERAL LEDGER THE DATE AND AMOUNT OF EACH
REVOLVING LOAN AND OF EACH PAYMENT OR PREPAYMENT OF PRINCIPAL AND EACH PAYMENT
OF INTEREST OR OTHER AMOUNTS THEREON MADE BY BORROWER.


 


(B)           INTEREST ACCOUNT.  BORROWER AUTHORIZES LENDER TO RECORD IN AN
ACCOUNT OR ACCOUNTS MAINTAINED BY LENDER ON ITS BOOKS (THE “INTEREST ACCOUNT”)
(I) THE INTEREST RATES APPLICABLE TO ALL REVOLVING LOANS AND THE EFFECTIVE DATES
OF ALL CHANGES THERETO, (II) THE

 

5

--------------------------------------------------------------------------------


 


DATE AND AMOUNT OF EACH PRINCIPAL AND INTEREST PAYMENT ON EACH REVOLVING LOAN
AND (III) SUCH OTHER INFORMATION AS LENDER MAY DETERMINE IS NECESSARY FOR THE
COMPUTATION OF INTEREST PAYABLE BY BORROWER HEREUNDER.


 


(C)           NOTATIONS.  BORROWER AGREES THAT ALL NOTATIONS ON THE SCHEDULE
ANNEXED TO THE REVOLVING LOAN NOTE AND THE INTEREST ACCOUNT SHALL CONSTITUTE
PRIMA FACIE EVIDENCE OF THE MATTERS NOTED ABSENT MANIFEST ERROR; PROVIDED,
HOWEVER, THAT THE FAILURE OF LENDER TO MAKE ANY SUCH NOTATION SHALL NOT AFFECT
BORROWER’S OBLIGATIONS.


 


2.06  REVOLVING LOAN FUNDING.  UNLESS OTHERWISE DIRECTED BY BORROWER, LENDER
SHALL DISBURSE THE PROCEEDS OF EACH REVOLVING LOAN TO BORROWER BY DISBURSEMENT
TO SUCH ACCOUNT AT SUCH BANK AS BORROWER MAY DESIGNATE FROM TIME TO TIME IN
WRITING TO LENDER FROM TIME TO TIME.


 


2.07   [RESERVED]


 


2.08  ADDITIONAL COMPENSATION IN CERTAIN CIRCUMSTANCES; INCREASED COSTS OR
REDUCED RETURN RESULTING FROM TAXES, RESERVES, CAPITAL ADEQUACY REQUIREMENTS,
EXPENSES, ETC.  IF ANY CHANGE IN ANY REQUIREMENT OF LAW, GUIDELINE OR
INTERPRETATION OR APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH
THE INTERPRETATION OR ADMINISTRATION THEREOF OR COMPLIANCE WITH ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF A REQUIREMENT OF LAW) OF ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY:


 


(A)           SUBJECTS LENDER TO ANY TAXES OR CHANGES THE BASIS OF TAXATION WITH
RESPECT TO THIS AGREEMENT, THE REVOLVING LOANS OR PAYMENTS BY BORROWER OF
PRINCIPAL, INTEREST, FEES, OR OTHER AMOUNTS DUE FROM BORROWER HEREUNDER,


 


(B)           IMPOSES, MODIFIES OR DEEMS APPLICABLE ANY RESERVE, SPECIAL DEPOSIT
OR SIMILAR REQUIREMENT AGAINST CREDITS OR COMMITMENTS TO EXTEND CREDIT EXTENDED
BY, OR ASSETS (FUNDED OR CONTINGENT) OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
OTHER ACQUISITIONS OF FUNDS BY, LENDER, OR


 


(C)           IMPOSES, MODIFIES OR DEEMS APPLICABLE ANY CAPITAL ADEQUACY OR
SIMILAR REQUIREMENT (I) AGAINST ASSETS (FUNDED OR CONTINGENT) OF, OR OTHER
CREDITS OR COMMITMENTS TO EXTEND CREDIT EXTENDED BY, LENDER, OR (II) OTHERWISE
APPLICABLE TO THE OBLIGATIONS OF LENDER UNDER THIS AGREEMENT,


 

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon
Lender with respect to this Agreement or the making, maintenance or funding of
any part of the Revolving Loans (or, in the case of any capital adequacy or
similar requirement, to have the effect of reducing the rate of return on
Lender’s capital, taking into consideration Lender’s customary policies with
respect to capital adequacy) by an amount which Lender in its sole discretion
deems to be material, Lender shall from time to time notify Borrower of the
amount determined in good faith by Lender to be necessary to compensate Lender
for such increase in cost, reduction of income, additional expense or reduced
rate of return.  Such notice shall set forth in reasonable detail the basis for
such determination.  Such amount shall be due and payable by Borrower to Lender
ten (10) Business Days after such notice is given. If Lender fails to give such
notice within three hundred sixty-five (365) days after it obtains knowledge of
such event, Lender shall, with respect to

 

6

--------------------------------------------------------------------------------


 

compensation payable pursuant to this Section 2.08, only be entitled to payment
for increase in cost, reduction of income, additional expense or reduced rate of
return incurred from and after the date three hundred sixty five (365) days
prior to the date that Lender does give such notice.

 


SECTION III
CONDITIONS PRECEDENT


 


3.01  CONDITIONS PRECEDENT TO INITIAL REVOLVING LOAN.  THE OBLIGATION OF LENDER
TO MAKE THE INITIAL REVOLVING LOAN IS SUBJECT TO RECEIPT BY LENDER, ON OR PRIOR
TO THE CLOSING DATE, OF THE FOLLOWING DOCUMENTS, EACH IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER:


 


(A)           THIS AGREEMENT, DULY EXECUTED BY BORROWER;


 


(B)           THE REVOLVING LOAN NOTE PAYABLE TO LENDER, DULY EXECUTED BY
BORROWER;


 


(C)           THE SECURITY DOCUMENTS DULY EXECUTED AND DELIVERED TO LENDER;


 


(D)           THE ORGANIZATIONAL DOCUMENTS OF EACH OF THE MEMBERS;


 


(E)           CERTIFICATE OF FORMATION OF BORROWER;


 


(F)            THE JOINT VENTURE AGREEMENT DULY EXECUTED BY THE PARTIES THERETO;


 


(G)           THE LLC AGREEMENT DULY EXECUTED BY THE PARTIES THERETO;


 


(H)           A CERTIFICATE OF THE GENERAL MANAGER OF BORROWER, DATED THE
CLOSING DATE, CERTIFYING THAT ATTACHED THERETO ARE TRUE AND CORRECT COPIES OF
RESOLUTIONS DULY ADOPTED BY THE BOARD OF MANAGERS OF BORROWER AND CONTINUING IN
EFFECT, WHICH AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER OF
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS EXECUTED OR TO BE EXECUTED BY
BORROWER AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY; AND


 


(I)            A CERTIFICATE OF THE GENERAL MANAGER OF BORROWER, DATED THE
CLOSING DATE, CERTIFYING THE INCUMBENCY, SIGNATURES AND AUTHORITY OF THE MEMBERS
OF THE BOARD OF MANAGERS OF BORROWER OR OTHER OFFICERS OF BORROWER AUTHORIZED TO
EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND THE OTHER APPLICABLE CREDIT
DOCUMENTS ON BEHALF OF BORROWER.


 


3.02  CONDITIONS PRECEDENT TO EACH REVOLVING LOAN.  THE OBLIGATION OF LENDER TO
MAKE EACH REVOLVING LOAN, INCLUDING THE MAKING OF THE INITIAL REVOLVING LOAN, IS
SUBJECT TO THE FURTHER CONDITIONS THAT LENDER SHALL HAVE RECEIVED THE
APPROPRIATE REVOLVING LOAN BORROWING REQUEST REQUESTING SUCH REVOLVING LOAN, OR
REQUEST THEREFOR SHALL OTHERWISE HAVE BEEN MADE TO LENDER’S SATISFACTION, IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THAT ON THE DATE SUCH REVOLVING
LOAN IS TO BE MADE AND AFTER GIVING EFFECT TO SUCH REVOLVING LOAN, THE FOLLOWING
SHALL BE TRUE AND CORRECT:


 


(A)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4.01 ARE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS IF MADE ON SUCH DATE;

 

7

--------------------------------------------------------------------------------


 


(B)           NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING THAT WOULD
PERMIT THE LENDER TO TERMINATE THE COMMITMENT;


 


(C)           NO MATERIAL ADVERSE EFFECT OR ACCELERATION EVENT HAS OCCURRED AND
IS CONTINUING; AND


 


(D)           EACH OF THE CREDIT DOCUMENTS REMAINS IN FULL FORCE AND EFFECT.


 


3.03  COVENANT TO DELIVER.  BORROWER AGREES (NOT AS A CONDITION BUT AS A
COVENANT) TO DELIVER TO LENDER EACH ITEM REQUIRED TO BE DELIVERED TO LENDER AS A
CONDITION TO THE MAKING OF EACH REVOLVING LOAN. BORROWER EXPRESSLY AGREES THAT
THE MAKING OF ANY REVOLVING LOAN PRIOR TO THE RECEIPT BY LENDER OF ANY SUCH ITEM
SHALL NOT CONSTITUTE A WAIVER BY LENDER OF BORROWER’S OBLIGATION TO DELIVER SUCH
ITEM.

 


SECTION IV
REPRESENTATIONS AND WARRANTIES


 


4.01  BORROWER’S REPRESENTATIONS AND WARRANTIES.  TO INDUCE LENDER TO ENTER INTO
THIS AGREEMENT AND TO MAKE REVOLVING LOANS HEREUNDER, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT:


 


(A)           DUE ORGANIZATION, QUALIFICATION, ETC. BORROWER (I) IS A LIMITED
LIABILITY COMPANY DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE
STATE OF DELAWARE; (II) HAS THE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE
ITS PROPERTIES AND CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED; AND (III) IS DULY QUALIFIED OR LICENSED TO DO BUSINESS IN EACH
JURISDICTION WHERE THE NATURE OF THE BUSINESS OF BORROWER REQUIRES SUCH
QUALIFICATION OR LICENSING AND THE FAILURE TO BE SO QUALIFIED OR LICENSED COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           AUTHORITY. THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER OF
EACH CREDIT DOCUMENT TO BE EXECUTED BY BORROWER AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY (I) ARE WITHIN THE LIMITED LIABILITY COMPANY
POWER OF BORROWER AND (II) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY LIMITED
LIABILITY COMPANY ACTIONS ON THE PART OF BORROWER (INCLUDING MEMBER ACTION, IF
NECESSARY).


 


(C)           ENFORCEABILITY. EACH CREDIT DOCUMENT EXECUTED, OR TO BE EXECUTED,
BY BORROWER HAS BEEN, OR WILL BE, DULY EXECUTED AND DELIVERED BY BORROWER AND
CONSTITUTES, OR WILL CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF
BORROWER ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH ITS TERMS.


 


(D)           NON-CONTRAVENTION. THE EXECUTION AND DELIVERY BY BORROWER OF THE
CREDIT DOCUMENTS EXECUTED BY BORROWER AND THE PERFORMANCE AND CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED THEREBY DO NOT (I) VIOLATE ANY REQUIREMENT OF LAW
APPLICABLE TO BORROWER; (II) VIOLATE ANY PROVISION OF, OR RESULT IN THE BREACH
OR THE ACCELERATION OF, OR ENTITLE ANY OTHER PERSON TO ACCELERATE (WHETHER AFTER
THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH), ANY CONTRACTUAL OBLIGATION OF
BORROWER; OR (III) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY
PROPERTY, ASSET OR REVENUE OF BORROWER (EXCEPT SUCH

 

8

--------------------------------------------------------------------------------



 


LIENS AS MAY BE CREATED IN FAVOR OF LENDER PURSUANT TO THIS AGREEMENT OR THE
OTHER CREDIT DOCUMENTS).


 


(E)           APPROVALS. NO CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR
REGISTRATION, DECLARATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER
PERSON (INCLUDING  THE PARTNERS, MEMBERS OR SHAREHOLDERS OF ANY PERSON) THAT HAS
NOT BEEN OBTAINED ON OR PRIOR TO THE CLOSING DATE IS REQUIRED IN CONNECTION WITH
THE EXECUTION AND DELIVERY OF THE CREDIT DOCUMENTS EXECUTED BY BORROWER AND THE
CONSUMMATION AND PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED THEREBY.


 


(F)            NO VIOLATION OR DEFAULT. BORROWER IS NOT IN VIOLATION OF OR IN
DEFAULT WITH RESPECT TO (I) ANY REQUIREMENT OF LAW APPLICABLE TO IT OR (II) ANY
CONTRACTUAL OBLIGATION OF IT (NOR IS THERE ANY WAIVER IN EFFECT WHICH, IF NOT IN
EFFECT, WOULD RESULT IN SUCH A VIOLATION OR DEFAULT), WHERE, INDIVIDUALLY OR IN
THE AGGREGATE, SUCH VIOLATIONS OR DEFAULTS COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


(G)           LITIGATION. NO ACTIONS, SUITS, PROCEEDINGS OR INVESTIGATIONS ARE
PENDING OR, TO THE KNOWLEDGE OF BORROWER, THREATENED AGAINST BORROWER AT LAW OR
IN EQUITY IN ANY COURT OR BEFORE ANY OTHER GOVERNMENTAL AUTHORITY WHICH
(I) COULD REASONABLY BE EXPECTED TO (INDIVIDUALLY OR IN THE AGGREGATE) HAVE A
MATERIAL ADVERSE EFFECT OR (II) SEEK TO ENJOIN, EITHER DIRECTLY OR INDIRECTLY,
THE EXECUTION, DELIVERY OR PERFORMANCE BY BORROWER OF THE CREDIT DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.


 


(H)           TITLE. BORROWER OWNS AND HAS GOOD AND MARKETABLE TITLE IN FEE
SIMPLE ABSOLUTE TO, OR A VALID LEASEHOLD INTEREST IN, ALL OF ITS REAL PROPERTIES
AND GOOD TITLE TO ITS OTHER RESPECTIVE ASSETS AND PROPERTIES AS REFLECTED IN THE
MOST RECENT FINANCIAL STATEMENTS DELIVERED TO LENDER (EXCEPT THOSE ASSETS AND
PROPERTIES DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS OR OTHERWISE IN
COMPLIANCE WITH THIS AGREEMENT SINCE THE DATE OF SUCH FINANCIAL STATEMENTS) AND
ALL RESPECTIVE ASSETS AND PROPERTIES ACQUIRED BY BORROWER SINCE SUCH DATE
(EXCEPT THOSE DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS OR OTHERWISE IN
COMPLIANCE WITH THIS AGREEMENT), INCLUDING ALL OF THE COLLATERAL. SUCH ASSETS
AND PROPERTIES ARE SUBJECT TO NO LIENS, EXCEPT FOR PERMITTED LIENS.


 


(I)            FINANCIAL STATEMENTS. THE FINANCIAL STATEMENTS OF BORROWER THAT
HAVE BEEN DELIVERED TO LENDER, (I) ARE IN ACCORDANCE WITH THE BOOKS AND RECORDS
OF BORROWER, WHICH HAVE BEEN MAINTAINED IN ACCORDANCE WITH GOOD BUSINESS
PRACTICE; (II) HAVE BEEN PREPARED IN CONFORMITY WITH GAAP AND (III) FAIRLY
PRESENT THE FINANCIAL POSITION OF BORROWER AT SUCH DATE. BORROWER DOES NOT HAVE
ANY CONTINGENT OBLIGATIONS, LIABILITY FOR TAXES OR OTHER OUTSTANDING OBLIGATIONS
WHICH ARE MATERIAL IN THE AGGREGATE, EXCEPT AS DISCLOSED IN THE FINANCIAL
STATEMENTS MOST RECENTLY DELIVERED TO LENDER PURSUANT TO SECTION 5.01(A)(I) OR
(II).


 


(J)            MEMBERSHIP INTERESTS.  OUTSTANDING MEMBERSHIP INTERESTS OF
BORROWER ARE OWNED AS FOLLOWS:


 

Toro Sub:

 

45

%

 

 

 

 

TCFIF Sub:

 

55

%

 

9

--------------------------------------------------------------------------------


 

All outstanding Membership Interests of Borrower are duly authorized, validly
issued and fully paid, subject to the “Purchase Capital Contribution” and the
“Additional Capital Contribution” requirements set forth in Sections 2.03 and
2.04 of the LLC Agreement, respectively.  There are no outstanding
subscriptions, options, conversion rights, warrants or other agreements or
commitments of any nature whatsoever (firm or conditional) regarding the
Membership Interests of Borrower other than as contemplated by the Joint Venture
Agreement or the LLC Agreement. All Membership Interests of Borrower have been
offered and sold in compliance with all federal and state securities laws and
all other Requirements of Law.

 


(K)           NO AGREEMENTS TO SELL ASSETS, ETC.  BORROWER HAS NO LEGAL
OBLIGATION, ABSOLUTE OR CONTINGENT, TO ANY PERSON TO SELL THE ASSETS OF BORROWER
(OTHER THAN SALES IN THE ORDINARY COURSE OF BUSINESS), OR TO EFFECT ANY MERGER,
CONSOLIDATION OR OTHER REORGANIZATION OF BORROWER OR TO ENTER INTO ANY AGREEMENT
WITH RESPECT THERETO.


 


(L)            EMPLOYEE BENEFIT PLANS.  AS OF THE DATE HEREOF, BORROWER DOES NOT
MAINTAIN OR CONTRIBUTE TO, NOR HAS IT ANY OBLIGATION UNDER ANY EMPLOYEE BENEFIT
PLAN OF ANY TYPE OR NATURE WHATSOEVER. BORROWER DOES NOT CONTRIBUTE TO AND DOES
NOT HAVE ANY LIABILITY WITH RESPECT TO ANY MULTIEMPLOYER PLAN.


 


(M)          OTHER REGULATIONS.  BORROWER IS NOT SUBJECT TO REGULATION UNDER THE
INVESTMENT COMPANY ACT OF 1940, THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935,
THE FEDERAL POWER ACT, ANY STATE PUBLIC UTILITIES CODE OR TO ANY FEDERAL OR
STATE STATUTE OR REGULATION LIMITING ITS ABILITY TO INCUR INDEBTEDNESS.


 


(N)           GOVERNMENTAL CHARGES AND OTHER INDEBTEDNESS. BORROWER HAS FILED OR
CAUSED TO BE FILED ALL TAX RETURNS WHICH ARE REQUIRED TO BE FILED BY IT.
BORROWER HAS PAID, OR MADE PROVISION FOR THE PAYMENT OF, ALL TAXES AND OTHER
GOVERNMENTAL CHARGES WHICH HAVE OR MAY HAVE BECOME DUE PURSUANT TO SAID RETURNS
OR OTHERWISE AND ALL OTHER INDEBTEDNESS WHICH HAS BECOME DUE, EXCEPT FOR SUCH
GOVERNMENTAL CHARGES OR INDEBTEDNESS, IF ANY, WHICH ARE BEING CONTESTED IN GOOD
FAITH AND AS TO WHICH ADEQUATE RESERVES (DETERMINED IN ACCORDANCE WITH GAAP)
HAVE BEEN PROVIDED OR WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT IF UNPAID.


 


(O)           SUBSIDIARIES, ETC.  BORROWER HAS NO SUBSIDIARIES, IS NOT A PARTNER
IN ANY PARTNERSHIP AND IS NOT A JOINT VENTURER IN ANY JOINT VENTURE.


 


(P)           NO MATERIAL ADVERSE EFFECT.  NO EVENT HAS OCCURRED AND NO
CONDITION EXISTS WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(Q)           RECORDS REGARDING COLLATERAL.  BORROWER KEEPS AND MAINTAINS ITS
BOOKS AND RECORDS REGARDING ITS ACCOUNTS AND CHATTEL PAPER AT ITS CHIEF
EXECUTIVE OFFICE IN HOFFMAN ESTATES, ILLINOIS OR AT ITS OFFICE IN BLOOMINGTON,
MINNESOTA. THE ONLY LOCATIONS AT WHICH ANY COLLATERAL IS LOCATED ARE AT ITS
OFFICES IN BLOOMINGTON, MINNESOTA AND HOFFMAN ESTATES, ILLINOIS.


 


(R)            ACCOUNTS.  ALL OF BORROWER’S ACCOUNTS ARE BONA FIDE EXISTING
RECEIVABLES CREATED BY TORO, AN AFFILIATE OF TORO OR A DISTRIBUTOR OF TORO IN
THE REGULAR COURSE OF

 

10

--------------------------------------------------------------------------------


 


BUSINESS OF TORO OR SUCH AFFILIATE OR DISTRIBUTOR TO THEIR RESPECTIVE ACCOUNT
DEBTORS OR ACQUIRED BY TORO OR AN AFFILIATE OF TORO IN CONNECTION WITH THE
ACQUISITION OF THE BUSINESS OF ANOTHER PARTY.


 


(S)           ACCURACY OF INFORMATION FURNISHED.  NONE OF THE CREDIT DOCUMENTS
AND NONE OF THE OTHER CERTIFICATES, STATEMENTS OR INFORMATION FURNISHED TO
LENDER BY OR ON BEHALF OF BORROWER IN CONNECTION WITH THE CREDIT DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY CONTAINS OR WILL CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS OR WILL OMIT TO STATE A MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


4.02  REAFFIRMATION.  BORROWER SHALL BE DEEMED TO HAVE REAFFIRMED, IN ALL
MATERIAL RESPECTS, FOR THE BENEFIT OF LENDER, EACH REPRESENTATION AND WARRANTY
CONTAINED IN SECTION 4.01 ON AND AS OF THE DATE EACH REVOLVING LOAN IS MADE.


 


SECTION V
COVENANTS

 


5.01  AFFIRMATIVE COVENANTS.  UNTIL THE TERMINATION OF THIS AGREEMENT AND THE
SATISFACTION IN FULL BY BORROWER OF ALL OBLIGATIONS, BORROWER SHALL COMPLY, AND
SHALL CAUSE COMPLIANCE, WITH THE FOLLOWING AFFIRMATIVE COVENANTS UNLESS LENDER
SHALL OTHERWISE CONSENT IN WRITING:


 


(A)           FINANCIAL STATEMENTS, REPORTS, ETC.  BORROWER SHALL FURNISH TO
LENDER THE FOLLOWING, EACH IN SUCH FORM AND SUCH DETAIL AS LENDER SHALL
REASONABLY REQUEST:


 

(I)            WITHIN THIRTY (30) BUSINESS DAYS AFTER THE LAST DAY OF EACH
CALENDAR MONTH, COPIES OF THE UNAUDITED FINANCIAL STATEMENTS OF BORROWER FOR
SUCH MONTH AS OF THE LAST DAY OF SUCH MONTH;

 

(II)           WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE CLOSE OF EACH
FISCAL YEAR OF BORROWER, COPIES OF THE UNAUDITED FINANCIAL STATEMENTS OF
BORROWER;

 

(III)          AS SOON AS POSSIBLE AND IN NO EVENT LATER THAN FIVE (5) BUSINESS
DAYS AFTER ANY MANAGER OR OFFICER OF BORROWER KNOWS OF THE OCCURRENCE OR
EXISTENCE OF (A) ANY ACTUAL OR THREATENED LITIGATION, SUITS, CLAIMS OR DISPUTES
AGAINST BORROWER INVOLVING POTENTIAL MONETARY DAMAGES PAYABLE BY BORROWER OF
$100,000 OR MORE (INDIVIDUALLY OR IN THE AGGREGATE), (B) ANY OTHER EVENT OR
CONDITION WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
OR (C) ANY EVENT OF DEFAULT OR DEFAULT; A WRITTEN STATEMENT OF THE GENERAL
MANAGER OF BORROWER SETTING FORTH THE DETAILS OF SUCH EVENT, CONDITION, EVENT OF
DEFAULT OR DEFAULT AND THE ACTION WHICH BORROWER PROPOSES TO TAKE WITH RESPECT
THERETO; AND

 

(IV)          SUCH OTHER INSTRUMENTS, AGREEMENTS, CERTIFICATES, OPINIONS,
STATEMENTS, DOCUMENTS AND INFORMATION RELATING TO THE OPERATIONS OR CONDITION
(FINANCIAL OR OTHERWISE) OF BORROWER, AND COMPLIANCE BY BORROWER WITH THE TERMS

 

11

--------------------------------------------------------------------------------


 

OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS LENDER MAY FROM TIME TO
TIME REASONABLY REQUEST.

 


(B)           BOOKS AND RECORDS.  BORROWER SHALL AT ALL TIMES KEEP PROPER BOOKS
OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES WILL BE MADE OF
ITS TRANSACTIONS IN ACCORDANCE WITH GAAP.


 


(C)           INSPECTIONS; INFORMATION.  BORROWER SHALL PERMIT ANY PERSON
DESIGNATED BY LENDER, UPON REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS,
TO VISIT AND INSPECT ANY OF THE PROPERTIES AND OFFICES OF BORROWER, TO EXAMINE
THE BOOKS OF ACCOUNT OF BORROWER AND TO DISCUSS THE AFFAIRS, FINANCES AND
ACCOUNTS OF BORROWER WITH, AND TO BE ADVISED AS TO THE SAME BY, THEIR MANAGERS,
OFFICERS, AUDITORS AND ACCOUNTANTS, ALL AT SUCH TIMES AND INTERVALS AS LENDER
MAY REASONABLY REQUEST. BORROWER SHALL PERMIT LENDER, UPON REASONABLE NOTICE AND
DURING NORMAL BUSINESS HOURS, TO INSPECT THE COLLATERAL AND BORROWER SHALL
FURNISH TO LENDER, UPON REQUEST OF LENDER, SUCH INFORMATION REGARDING THE
COLLATERAL AND BORROWER’S BUSINESS AS LENDER MAY FROM TIME TO TIME REASONABLY
REQUEST.


 


(D)           GOVERNMENTAL CHARGES AND OTHER INDEBTEDNESS.  BORROWER SHALL
PROMPTLY PAY AND DISCHARGE WHEN DUE (I) ALL TAXES AND OTHER GOVERNMENTAL CHARGES
IMPOSED ON BORROWER PRIOR TO THE DATE UPON WHICH PENALTIES ACCRUE THEREON,
(II) ALL INDEBTEDNESS WHICH, IF UNPAID, COULD BECOME A LIEN UPON THE PROPERTY OF
BORROWER AND (III) ALL OTHER INDEBTEDNESS WHICH, IF UNPAID, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, EXCEPT SUCH TAXES AND INDEBTEDNESS
AS MAY IN GOOD FAITH BE CONTESTED OR DISPUTED, OR FOR WHICH ARRANGEMENTS FOR
DEFERRED PAYMENT HAVE BEEN MADE, PROVIDED THAT IN EACH SUCH CASE APPROPRIATE
RESERVES ARE MAINTAINED TO THE REASONABLE SATISFACTION OF LENDER.


 


(E)           USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE REVOLVING
LOANS ONLY FOR THE PURPOSES SET FORTH IN SECTION 2.01(E).


 


(F)            GENERAL BUSINESS OPERATIONS.  BORROWER SHALL (I) PRESERVE AND
MAINTAIN ITS LIMITED LIABILITY COMPANY EXISTENCE AND ALL OF ITS RIGHTS,
PRIVILEGES AND FRANCHISES REASONABLY NECESSARY TO THE CONDUCT OF ITS BUSINESS,
(II) CONDUCT ITS BUSINESS ACTIVITIES IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW
AND CONTRACTUAL OBLIGATIONS APPLICABLE TO IT, THE VIOLATION OF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (III) KEEP ALL
PROPERTY USEFUL AND NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, AND (IV) MAINTAIN ITS CHIEF
EXECUTIVE OFFICE AND PRINCIPAL PLACE OF BUSINESS IN HOFFMAN ESTATES, ILLINOIS.


 


(G)           COLLATERAL.  BORROWER SHALL KEEP ALL COLLATERAL AT THE LOCATIONS
IDENTIFIED IN SECTION 4.01(Q) AND SHALL KEEP ALL TANGIBLE COLLATERAL IN GOOD
ORDER, REPAIR AND OPERATING CONDITION. BORROWER SHALL NOT SELL, RENT, LEASE,
TRANSFER, CONSIGN, DISPOSE OR OTHERWISE CONVEY ANY OF THE COLLATERAL EXCEPT FOR
SALES OR OTHER DISPOSITIONS IN THE ORDINARY COURSE OF BORROWER’S BUSINESS.
BORROWER SHALL NOT CHANGE ITS NAME OR CHANGE ITS CHIEF EXECUTIVE OFFICE OR THE
OFFICE WHERE IT KEEPS ITS BOOKS AND RECORDS WITH RESPECT TO ACCOUNTS AND CHATTEL
PAPER WITHOUT GIVING AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO LENDER.

 

12

--------------------------------------------------------------------------------



 


(H)                                 BORROWING BASE.  UPON REQUEST OF LENDER,
BORROWER PROMPTLY SHALL PROVIDE TO LENDER A WRITTEN REPORT, PREPARED IN
REASONABLE DETAIL AND WITH SUPPORTING DOCUMENTATION, SETTING FORTH THE
CALCULATION OF THE BORROWING BASE.


 


5.02  NEGATIVE COVENANTS.  UNTIL THE TERMINATION OF THIS AGREEMENT AND THE
SATISFACTION IN FULL BY BORROWER OF ALL OBLIGATIONS, BORROWER SHALL COMPLY, AND
SHALL CAUSE COMPLIANCE, WITH THE FOLLOWING NEGATIVE COVENANTS UNLESS LENDER
SHALL OTHERWISE CONSENT IN WRITING:


 


(A)                                  INDEBTEDNESS.  BORROWER SHALL NOT CREATE,
INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS EXCEPT FOR PERMITTED
INDEBTEDNESS.


 


(B)                                 LIENS.  BORROWER SHALL NOT CREATE, INCUR,
ASSUME OR PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY OF ITS ASSETS OR
PROPERTY OF ANY CHARACTER, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT FOR
PERMITTED LIENS. BORROWER SHALL KEEP ALL COLLATERAL FREE AND CLEAR OF ALL LIENS
EXCEPT LIENS IN FAVOR OF LENDER.


 


(C)                                  ASSET DISPOSITIONS.  BORROWER SHALL NOT
SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS ASSETS OR PROPERTY,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT IN THE ORDINARY COURSE OF ITS
BUSINESS AND EXCEPT AS OTHERWISE CONTEMPLATED BY THE CREDIT DOCUMENTS. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT BORROWER ELECTS TO TRANSFER TO ANY
SELLER ANY PURCHASED RECEIVABLES ACQUIRED FROM SUCH PARTIES PURSUANT TO ANY
RECONVEYANCE RIGHTS THAT IT MAY HAVE UNDER THE TERMS OF ANY AGREEMENT WITH SUCH
SELLER, IT SHALL BE PERMITTED TO DO SO FREE AND CLEAR OF ANY LIEN GRANTED
HEREUNDER UPON PAYMENT OF ANY AMOUNT DUE FROM THE ORIGINAL TRANSFEROR THEREOF AS
SET FORTH IN THE AGREEMENT GOVERNING THE ORIGINAL PURCHASE BY BORROWER OF SUCH
PURCHASED RECEIVABLES.


 


(D)                                 MERGERS, ACQUISITIONS, ETC.  BORROWER SHALL
NOT CONSOLIDATE WITH OR MERGE INTO ANY OTHER PERSON OR PERMIT ANY OTHER PERSON
TO MERGE INTO IT, OR ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY OTHER
PERSON, EXCEPT, WITH RESPECT TO TCC, PURSUANT TO THE INITIAL RECEIVABLE PURCHASE
AGREEMENT DESCRIBED IN SECTION 7.02.


 


(E)                                  DISTRIBUTIONS, ETC.  EXCEPT FOR PERMITTED
DISTRIBUTIONS, BORROWER SHALL NOT (I) MAKE ANY DISTRIBUTIONS OF ANY KIND
WHATSOEVER TO ITS MEMBERS; (II) PURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE
ACQUIRE FOR VALUE ANY OF ITS MEMBERSHIP INTERESTS HELD BY ANY PERSON;
(III) RETURN ANY CAPITAL TO ANY OF ITS MEMBERS; OR (IV) SET APART ANY SUM FOR
ANY SUCH PURPOSE.


 


(F)                                    CAPITAL EXPENDITURES.  BORROWER SHALL NOT
PAY OR INCUR CAPITAL EXPENDITURES WHICH EXCEED IN THE AGGREGATE IN ANY FISCAL
YEAR $50,000.


 


(G)                                 INVESTMENTS.  BORROWER SHALL NOT MAKE ANY
INVESTMENTS OTHER THAN LOANS, ADVANCES OR PURCHASES OF INDEBTEDNESS IN THE
ORDINARY COURSE OF BORROWER’S BUSINESS.


 


(H)                                 CHANGE IN BUSINESS.  BORROWER SHALL NOT
ENGAGE, EITHER DIRECTLY OR INDIRECTLY THROUGH SUBSIDIARIES, IN ANY BUSINESS
SUBSTANTIALLY DIFFERENT FROM ITS BUSINESS AS CONDUCTED ON THE DATE HEREOF OR AS
EXPECTED TO BE CONDUCTED AFTER THE DATE HEREOF; PROVIDED, HOWEVER, THAT BORROWER
SHALL BE PERMITTED TO ENGAGE IN THE BUSINESS OF PROVIDING FLOORPLAN FINANCING
AND OPEN ACCOUNT INVENTORY FINANCING OF ANY AND ALL

 

13

--------------------------------------------------------------------------------


 


PRODUCTS MANUFACTURED OR DISTRIBUTED FROM TIME TO TIME AFTER THE DATE HEREOF BY
TORO, OR ANY OF ITS AFFILIATES, INCLUDING PARTS, ACCESSORIES, SOFTWARE AND
SOFTWARE UPDATES TO SUPPORT EQUIPMENT OR SERVICES, ADVERTISING MATERIALS,
ADVERTISING PLACEMENTS, TRAINING MATERIALS, POINT OF SALE OR MERCHANDISING
MATERIALS, EXTENDED SERVICE CONTRACTS, LICENSES FOR SCHEDULING SOFTWARE AND
ONLINE SERVICES, TO THE EXTENT PERMITTED BY THE LLC AGREEMENT.


 


(I)                                     SECURITY ISSUANCES.  BORROWER SHALL NOT
ISSUE, OFFER OR SELL ANY EQUITY SECURITIES OF IT OTHER THAN AS CONTEMPLATED BY
THE JOINT VENTURE AGREEMENT OR THE LLC AGREEMENT.


 


(J)                                     [RESERVED]


 


(K)                                  SUBSIDIARIES, ETC.  BORROWER SHALL NOT
CREATE OR PERMIT TO EXIST ANY SUBSIDIARIES, AND BORROWER SHALL NOT BECOME A
PARTNER IN ANY PARTNERSHIP OR A JOINT VENTURER IN ANY JOINT VENTURE.


 


(L)                                     TRANSACTIONS WITH AFFILIATES.  BORROWER
SHALL NOT ENTER INTO ANY CONTRACTUAL OBLIGATION WITH ANY AFFILIATE OR ENGAGE IN
ANY OTHER TRANSACTION WITH ANY AFFILIATE EXCEPT UPON TERMS AT LEAST AS FAVORABLE
TO BORROWER AS AN ARMS-LENGTH TRANSACTION WITH UNAFFILIATED PERSONS AND EXCEPT
FOR CONTRACTUAL OBLIGATIONS AND TRANSACTIONS EXPRESSLY CONTEMPLATED BY THE JOINT
VENTURE AGREEMENT OR THE LLC AGREEMENT.


 


(M)                               ACCOUNTING CHANGES.  BORROWER SHALL NOT CHANGE
(I) ITS FISCAL YEAR (CURRENTLY JANUARY 1 THROUGH DECEMBER 31) OR (II) ITS
ACCOUNTING PRACTICES EXCEPT AS REQUIRED BY GAAP.


 


(N)                                 TANGIBLE NET WORTH COVENANT.  BORROWER SHALL
NOT PERMIT ITS TANGIBLE NET WORTH AS AT THE LAST DAY OF ANY CALENDAR MONTH
(AFTER GIVING EFFECT TO ANY CAPITAL CONTRIBUTIONS MADE BY THE MEMBERS WITH
RESPECT TO SUCH CALENDAR MONTH IN ACCORDANCE WITH THE TERMS OF THE LLC
AGREEMENT) TO BE LESS THAN ITS REQUIRED EQUITY INVESTMENT AS OF SUCH DATE;
PROVIDED THAT BORROWER SHALL NOT BE DEEMED TO BE IN BREACH OF THIS COVENANT SO
LONG AS (I) THE ACTUAL TANGIBLE NET WORTH IS NO MORE THAN $ XXXXXXXXXX LESS THAN
ITS REQUIRED EQUITY INVESTMENT AS OF SUCH DATE, OR (II) IF THE ACTUAL TANGIBLE
NET WORTH IS MORE THAN $ XXXXXXXXXX LESS THAN ITS REQUIRED EQUITY INVESTMENT AS
OF SUCH DATE, THEN EACH MEMBER SHALL MAKE A CAPITAL CONTRIBUTION ON OR BEFORE
THE TWENTIETH (20TH) DAY OF THE  FOLLOWING MONTH IN THE AMOUNT OF SUCH
DIFFERENCE.  LENDER ACKNOWLEDGES THAT UNDER THE TERMS OF  SECTION 2.4 OF THE LLC
AGREEMENT, REQUIRED CAPITAL CONTRIBUTIONS TO BORROWER AT THE END OF EACH MONTH
WILL BE BASED UPON ESTIMATES.  IN THE CASE OF A DEFICIT OF LESS THAN
$XXXXXXXXXX, BORROWER SHALL TAKE SUCH DEFICIENCY INTO ACCOUNT WHEN DETERMINING
THE REQUIRED CAPITAL CONTRIBUTIONS TO BE MADE BY THE MEMBERS FOR THE FOLLOWING
MONTH.  [PORTIONS OF THIS SECTION HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

 

14

--------------------------------------------------------------------------------


 


SECTION VI
DEFAULT


 


6.01  EVENTS OF DEFAULT.  THE OCCURRENCE OR EXISTENCE OF ANY ONE OR MORE OF THE
FOLLOWING SHALL CONSTITUTE AN “EVENT OF DEFAULT” HEREUNDER:


 


(A)                                  BORROWER SHALL FAIL TO PAY WHEN DUE ANY
PRINCIPAL, INTEREST OR OTHER PAYMENT REQUIRED UNDER THE TERMS OF THIS AGREEMENT
OR ANY OF THE OTHER CREDIT DOCUMENTS; OR


 


(B)                                 BORROWER SHALL FAIL TO OBSERVE OR PERFORM IN
ANY MATERIAL RESPECT ANY COVENANT, OBLIGATION, CONDITION OR AGREEMENT SET FORTH
IN SECTIONS 5.01(D)(III), 5.02(C), 5.02(D), 5.02(F), 5.02(H), 5.02(I),
5.02(J) OR 5.02(K); OR


 


(C)                                  BORROWER SHALL FAIL TO OBSERVE OR PERFORM
ANY OTHER COVENANT, OBLIGATION, CONDITION OR AGREEMENT CONTAINED IN THIS
AGREEMENT OR THE OTHER CREDIT DOCUMENTS AND SUCH FAILURE SHALL CONTINUE FOR
THIRTY (30) DAYS AFTER NOTICE THEREOF IS GIVEN BY LENDER TO BORROWER OR SUCH
LONGER PERIOD OF TIME AS IS REASONABLY NECESSARY TO ALLOW BORROWER TO SO OBSERVE
OR PERFORM SUCH COVENANT, OBLIGATION, CONDITION OR AGREEMENT BUT, IN ANY EVENT,
NOT MORE THAN SEVENTY-FIVE (75) DAYS AFTER NOTICE THEREOF IS GIVEN BY LENDER TO
BORROWER; PROVIDED, THAT WITH RESPECT TO A FAILURE BY BORROWER TO OBSERVE OR
PERFORM THE TANGIBLE NET WORTH COVENANT PURSUANT TO SECTION 5.02(N), SUCH
FAILURE SHALL HAVE ONLY CONTINUED FOR FIVE (5) DAYS AFTER NOTICE THEREOF IS
GIVEN BY LENDER TO BORROWER; OR


 


(D)                                 ANY REPRESENTATION, WARRANTY, CERTIFICATE,
OR OTHER STATEMENT (FINANCIAL OR OTHERWISE) MADE OR FURNISHED BY OR ON BEHALF OF
BORROWER TO LENDER IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS, OR AS AN INDUCEMENT TO LENDER TO ENTER INTO THIS AGREEMENT,
SHALL BE FALSE, INCORRECT, INCOMPLETE OR MISLEADING IN ANY MATERIAL RESPECT WHEN
MADE OR FURNISHED; OR


 


(E)                                  BORROWER SHALL (I) FAIL TO MAKE ANY PAYMENT
WHEN DUE UNDER THE TERMS OF ANY BOND, DEBENTURE, NOTE OR OTHER EVIDENCE OF
INDEBTEDNESS TO BE PAID BY SUCH PERSON (EXCLUDING THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BUT INCLUDING ANY OTHER EVIDENCE OF INDEBTEDNESS OF BORROWER TO
LENDER) AND SUCH FAILURE SHALL CONTINUE BEYOND ANY PERIOD OF GRACE PROVIDED WITH
RESPECT THERETO, OR (II) DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER
AGREEMENT, TERM OR CONDITION CONTAINED IN ANY SUCH BOND, DEBENTURE, NOTE OR
OTHER EVIDENCE OF INDEBTEDNESS, AND THE EFFECT OF SUCH FAILURE OR DEFAULT IN
EITHER CASE IS TO CAUSE, OR PERMIT THE HOLDER OR HOLDERS THEREOF TO CAUSE
INDEBTEDNESS IN AN AGGREGATE AMOUNT OF $100,000 OR MORE TO BECOME DUE PRIOR TO
ITS STATED DATE OF MATURITY; OR


 


(F)                                    BORROWER SHALL (I) APPLY FOR OR CONSENT
TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, LIQUIDATOR OR CUSTODIAN OF ITSELF OR
OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) BE UNABLE, OR ADMIT IN
WRITING ITS INABILITY, TO PAY ITS DEBTS GENERALLY AS THEY MATURE, (III) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS OR ANY OF ITS CREDITORS, (IV) BECOME
INSOLVENT (AS SUCH TERM MAY BE DEFINED OR INTERPRETED UNDER ANY APPLICABLE
STATUTE), (V) COMMENCE A VOLUNTARY CASE OR OTHER PROCEEDING SEEKING LIQUIDATION,
REORGANIZATION OR

 

15

--------------------------------------------------------------------------------


 


OTHER RELIEF WITH RESPECT TO ITSELF OR ITS DEBTS UNDER ANY BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR CONSENT TO ANY
SUCH RELIEF OR TO THE APPOINTMENT OF OR TAKING POSSESSION OF ITS PROPERTY BY ANY
OFFICIAL IN AN INVOLUNTARY CASE OR OTHER PROCEEDING COMMENCED AGAINST IT, OR
(VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING; OR


 


(G)                                 PROCEEDINGS FOR THE APPOINTMENT OF A
RECEIVER, TRUSTEE, LIQUIDATOR OR CUSTODIAN OF BORROWER OR OF ALL OR A
SUBSTANTIAL PART OF THE PROPERTY OF BORROWER, OR AN INVOLUNTARY CASE OR OTHER
PROCEEDINGS SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO
BORROWER OR ITS DEBTS UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW
OR HEREAFTER IN EFFECT SHALL BE COMMENCED AND NOT DISMISSED WITHIN SIXTY (60)
DAYS OF COMMENCEMENT; OR


 


(H)                                 A FINAL, NON-APPEALABLE JUDGMENT OR ORDER
FOR THE PAYMENT OF MONEY IN EXCESS OF $100,000 (EXCLUSIVE OF AMOUNTS COVERED BY
INSURANCE ISSUED BY AN INSURER NOT AN AFFILIATE OF BORROWER) SHALL BE RENDERED
AGAINST BORROWER AND THE SAME SHALL REMAIN UNSATISFIED, UNSTAYED OR UNVACATED
FOR A PERIOD OF THIRTY (30) DAYS AFTER ENTRY THEREOF, OR ANY JUDGMENT, WRIT,
ASSESSMENT, WARRANT OF ATTACHMENT, OR EXECUTION OR SIMILAR PROCESS SHALL BE
ISSUED OR LEVIED AGAINST A SUBSTANTIAL PART OF THE PROPERTY OF BORROWER, AND
SUCH JUDGMENT, WRIT, ASSESSMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR
PROCESS SHALL NOT BE RELEASED, VACATED OR FULLY BONDED WITHIN THIRTY (30) DAYS
AFTER FILING; OR


 


(I)                                     ANY CREDIT DOCUMENT OR ANY MATERIAL TERM
THEREOF SHALL CEASE TO BE A LEGAL, VALID AND BINDING OBLIGATION OF BORROWER
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS; OR


 


(J)                                     TORO SUB AND TCFIF SUB SHALL CEASE TO BE
THE SOLE MEMBERS OF BORROWER OR TORO SUB CLOSES ON ITS ACQUISITION OF THE
INTEREST OF TCFIF SUB IN BORROWER PURSUANT TO THE EXERCISE OF THE TORO SUB
PURCHASE OPTION UNDER SECTION 9.03 OF THE LLC AGREEMENT; OR


 


(K)                                  BORROWER SHALL HAVE BEEN FINALLY DISSOLVED,
WOUND UP AND LIQUIDATED, WHETHER AT SCHEDULED MATURITY OR OTHERWISE OR THE
BUSINESS OF BORROWER SHALL HAVE BEEN DISCONTINUED PURSUANT TO AN ELECTION MADE
AS DESCRIBED IN THE THIRD SENTENCE OF SECTION 10.04 OF THE LLC AGREEMENT;


 


(L)                                     LENDER’S SECURITY INTEREST IN ANY
MATERIAL PORTION OF THE COLLATERAL SHALL AT ANY TIME CEASE TO BE A VALID AND
PERFECTED, FIRST PRIORITY, SECURITY INTEREST.


 


6.02  REMEDIES.


 


(A)                                  UPON (I) THE OCCURRENCE OR EXISTENCE OF ANY
EVENT OF DEFAULT (OTHER THAN AN EVENT OF DEFAULT REFERRED TO IN
SECTION 6.01(F) OR 6.01(G) OR AN EVENT OF DEFAULT CAUSED SOLELY BY TCFIF OR AN
AFFILIATE OF TCFIF, INCLUDING ANY FAILURE BY TCFIF TO MAKE A CAPITAL
CONTRIBUTION TO BORROWER REQUIRED PURSUANT TO THE TERMS OF THE LLC AGREEMENT OR
ANY WILLFUL VIOLATION ON THE PART OF THE GENERAL MANAGER OF BORROWER WHILE SUCH
GENERAL MANAGER IS TCFIF’S EMPLOYEE, WHICH SUCH FAILURE OR VIOLATION SHALL BE
DEEMED TO HAVE BEEN CAUSED SOLELY BY TCFIF) AND AT ANY TIME THEREAFTER DURING
THE CONTINUANCE OF SUCH

 

16

--------------------------------------------------------------------------------


 


EVENT OF DEFAULT, (II) THE OCCURRENCE OR EXISTENCE OF A MATERIAL ADVERSE EFFECT
OR (III) THE OCCURRENCE OF AN ACCELERATION EVENT, LENDER MAY, BY WRITTEN NOTICE
TO BORROWER, (A) TERMINATE THE COMMITMENT AND THE OBLIGATION OF LENDER TO MAKE
REVOLVING LOANS AND/OR (B) DECLARE ALL OUTSTANDING OBLIGATIONS PAYABLE BY
BORROWER HEREUNDER TO BE IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT,
DEMAND, PROTEST OR ANY OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY
EXPRESSLY WAIVED, ANYTHING CONTAINED HEREIN OR IN THE REVOLVING LOAN NOTE TO THE
CONTRARY NOTWITHSTANDING.  NOTWITHSTANDING THE OCCURRENCE OR EXISTENCE OF AN
EVENT OF DEFAULT UNDER SECTIONS 6.01(B) – (E), 6.01(H), 6.01(I) OR 6.01(L),
LENDER SHALL NOT BE PERMITTED TO TERMINATE THE COMMITMENT OR DECLARE THE
OBLIGATIONS DUE AND PAYABLE AND SHALL CONTINUE TO MAKE REVOLVING LOANS HEREUNDER
SO LONG AS THERE SHALL NOT OCCUR OR EXIST A MATERIAL ADVERSE EFFECT OR
ACCELERATION EVENT OR AN EVENT OF DEFAULT UNDER ANY OF SECTIONS 6.01(A),
6.01(F), 6.01(G), 6.01(J) OR 6.01(K).


 


(B)                                 UPON THE OCCURRENCE OR EXISTENCE OF ANY
EVENT OF DEFAULT DESCRIBED IN SECTION 6.01(F) OR 6.01(G), IMMEDIATELY AND
WITHOUT NOTICE, (I) THE COMMITMENT AND THE OBLIGATIONS OF LENDER TO MAKE
REVOLVING LOANS SHALL AUTOMATICALLY TERMINATE AND (II) ALL OUTSTANDING
OBLIGATIONS PAYABLE BY BORROWER HEREUNDER SHALL AUTOMATICALLY BECOME IMMEDIATELY
DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR ANY OTHER NOTICE OF ANY
KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED, ANYTHING CONTAINED HEREIN OR IN
THE REVOLVING LOAN NOTE TO THE CONTRARY NOTWITHSTANDING.


 


(C)                                  IN ADDITION TO THE FOREGOING REMEDIES, UPON
THE OCCURRENCE OR EXISTENCE OF ANY EVENT OF DEFAULT AT ANY TIME LENDER IS
PERMITTED TO TERMINATE THE COMMITMENT, LENDER MAY EXERCISE ANY OTHER RIGHT,
POWER OR REMEDY GRANTED TO IT BY THE CREDIT DOCUMENTS OR OTHERWISE PERMITTED TO
IT BY LAW, EITHER BY SUIT IN EQUITY OR BY ACTION AT LAW, OR BOTH.


 


SECTION VII
GRANT OF SECURITY INTEREST AND PROVISIONS REGARDING COLLATERAL


 


7.01  GRANT OF SECURITY INTEREST.  AS SECURITY FOR THE PAYMENT OF ALL REVOLVING
LOANS NOW OR HEREAFTER MADE BY LENDER TO BORROWER HEREUNDER OR UNDER THE
REVOLVING LOAN NOTE, AND AS SECURITY FOR THE PAYMENT OR OTHER SATISFACTION OF
ALL OTHER OBLIGATIONS, BORROWER HEREBY GRANTS TO THE LENDER A LIEN AND A
SECURITY INTEREST IN AND TO THE FOLLOWING PROPERTY OF BORROWER, WHETHER NOW OR
HEREAFTER OWNED, EXISTING, LICENSED, LEASED, CONSIGNED, ACQUIRED OR ARISING,
WHEREVER NOW OR HEREAFTER LOCATED (ALL SUCH PROPERTY IS HEREIN REFERRED TO
COLLECTIVELY AS THE “COLLATERAL” (EACH CAPITALIZED TERM USED IN THIS
SECTION 7.01 AND NOT OTHERWISE DEFINED IN THIS AGREEMENT SHALL HAVE IN THIS
AGREEMENT THE MEANING GIVEN TO IT BY THE UCC)):


 


(A)                                  THE PURCHASED RECEIVABLES, AND ANY AND ALL
OTHER ACCOUNTS, GOODS, HEALTH CARE INSURANCE RECEIVABLES, GENERAL INTANGIBLES,
PAYMENT INTANGIBLES, DEPOSIT ACCOUNTS, CHATTEL PAPER (INCLUDING ELECTRONIC
CHATTEL PAPER), DOCUMENTS, CONTRACTS, ADVICES OF CREDIT, MONEY, COMMERCIAL TORT
CLAIMS, EQUIPMENT, INVENTORY, FIXTURES AND SUPPORTING OBLIGATIONS, TOGETHER WITH
ALL PRODUCTS OF AND ACCESSIONS TO ANY OF THE FOREGOING AND ALL PROCEEDS OF ANY
OF THE FOREGOING (INCLUDING ALL INSURANCE POLICIES AND PROCEEDS THEREOF);

 

17

--------------------------------------------------------------------------------


 


(B)                                 TO THE EXTENT, IF ANY, NOT LISTED IN CLAUSE
(A) ABOVE, EACH AND EVERY OTHER ITEM OF PERSONAL PROPERTY AND FIXTURES, WHETHER
NOW EXISTING OR HEREAFTER ARISING OR ACQUIRED, INCLUDING  ALL LICENSES,
CONTRACTS AND AGREEMENTS AND ALL COLLATERAL FOR THE PAYMENT OR PERFORMANCE OF
ANY CONTRACT OR AGREEMENT, TOGETHER WITH ALL PRODUCTS AND PROCEEDS (INCLUDING
ALL INSURANCE POLICIES AND PROCEEDS) OR ANY ACCESSIONS TO ANY OF THE FOREGOING;


 


(C)                                  ALL PRESENT AND FUTURE BUSINESS RECORDS AND
INFORMATION, INCLUDING COMPUTER TAPES AND OTHER STORAGE MEDIA CONTAINING THE
SAME, TOGETHER WITH ALL PROCEEDS OF ANY OF THE FOREGOING;


 


(D)                                 ALL REPLACEMENTS, SUBSTITUTIONS, ADDITIONS
OR ACCESSIONS TO OR FOR ANY OF THE FOREGOING; AND


 


(E)                                  ALL RIGHTS OF BORROWER IN, TO AND UNDER ALL
POLICIES OF INSURANCE, INCLUDING CLAIMS OF RIGHTS TO PAYMENTS THEREUNDER AND
PROCEEDS THEREFROM, INCLUDING CREDIT INSURANCE AND BUSINESS INTERRUPTION
INSURANCE.


 

In furtherance of the foregoing grant of security, upon the request of Lender,
Borrower will make proper entries in its books and records, disclosing the
above-described grant of a security interest in the Collateral, including the
assignment of its accounts to Lender. To the extent any of the Collateral is
evidenced by chattel paper, a promissory note, a trade acceptance or any other
instrument for the payment of money, unless Lender shall otherwise agree,
Borrower will deliver the original of same to Lender, appropriately endorsed to
Lender’s order and, regardless of the form of such endorsement, Borrower hereby
expressly waives presentment, demand, notice of dishonor, protest and notice of
protest and all other notices with respect thereto.

 


7.02  LOCK BOX.  ON OR BEFORE THE DATE BORROWER MAKES THE INITIAL PURCHASE OF
PURCHASED RECEIVABLES PURSUANT TO THE TERMS OF THE INITIAL RECEIVABLE PURCHASE
AGREEMENT TO BE ENTERED INTO BY AND AMONG TORO, AND CERTAIN OF ITS AFFILIATES
AND BORROWER, BORROWER SHALL EITHER (A) ESTABLISH ONE OR MORE POST OFFICE LOCK
BOX ARRANGEMENTS WITH LENDER ON TERMS ACCEPTABLE TO THE LENDER (EACH, A “LOCK
BOX”) FOR THE COLLECTION OF PAYMENTS FROM ITS RESPECTIVE ACCOUNT DEBTORS OR
OTHER AMOUNTS OWING TO IT OR (B) ENTER INTO AGREEMENTS ACCEPTABLE TO LENDER WITH
EACH FINANCIAL INSTITUTION WHERE BORROWER DEPOSITS SUCH COLLECTIONS ON THE DATE
OF THIS AGREEMENT OR WILL HEREAFTER DEPOSIT SUCH COLLECTIONS. IN CONNECTION WITH
ANY LOCK BOX, IF REQUIRED BY LENDER, BORROWER SHALL DIRECT ITS ACCOUNT DEBTORS
TO SEND THEIR PAYMENTS DIRECTLY TO SUCH LOCK BOX, AND ALL INVOICES ISSUED
THEREAFTER BY BORROWER SHALL DIRECT ITS ACCOUNT DEBTORS TO SEND THEIR PAYMENTS
DIRECTLY TO SUCH LOCK BOX.


 


7.03  SPECIAL PROVISIONS REGARDING ACCOUNTS.  LENDER IS AUTHORIZED AND EMPOWERED
(WHICH AUTHORIZATION AND POWER, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE
UNTIL THE LAST TO OCCUR OF (I) TERMINATION OF THIS AGREEMENT, THE COMMITMENT AND
ANY OTHER OBLIGATIONS OF LENDER UNDER THIS AGREEMENT AND (II) INDEFEASIBLE
PAYMENT IN FULL IN CASH, AND PERFORMANCE IN FULL, OF ALL OF THE OBLIGATIONS) AT
ANY TIME IN ITS SOLE AND ABSOLUTE DISCRETION:

 

18

--------------------------------------------------------------------------------


 


(A)                                  TO REQUEST, IN THE NAME OF LENDER,
BORROWER, OR IN THE NAME OF A THIRD PARTY, CONFIRMATION FROM ANY ACCOUNT DEBTOR
OR PARTY OBLIGATED UNDER OR WITH RESPECT TO ANY COLLATERAL OF THE AMOUNT SHOWN
BY THE ACCOUNTS OR OTHER COLLATERAL TO BE PAYABLE, OR ANY OTHER MATTER STATED
THEREIN;


 


(B)                                 TO ENDORSE IN BORROWER’S NAME AND TO
COLLECT, ANY CHATTEL PAPER, CHECKS, NOTES, DRAFTS, INSTRUMENTS OR OTHER ITEMS OF
PAYMENT TENDERED TO OR RECEIVED BY LENDER IN PAYMENT OF ANY ACCOUNT OR OTHER
OBLIGATION OWING TO BORROWER;


 


(C)                                  AT ANY TIME LENDER IS ENTITLED TO TERMINATE
THE COMMITMENT AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, TO NOTIFY, EITHER IN LENDER’S NAME OR BORROWER’S NAME, AND/OR TO
REQUIRE BORROWER TO NOTIFY, ANY ACCOUNT DEBTOR OR OTHER PERSON OBLIGATED UNDER
OR IN RESPECT OF ANY COLLATERAL OR OF THE FACT OF LENDER’S LIEN THEREON AND OF
THE COLLATERAL ASSIGNMENT THEREOF TO LENDER;


 


(D)                                 AT ANY TIME LENDER IS ENTITLED TO TERMINATE
THE COMMITMENT AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, TO DIRECT, EITHER IN LENDER’S NAME OR BORROWER’S NAME, AND/OR TO
REQUIRE BORROWER TO DIRECT, ANY ACCOUNT DEBTOR OR OTHER PERSON OBLIGATED UNDER
OR IN RESPECT OF ANY COLLATERAL TO MAKE PAYMENT DIRECTLY TO LENDER OF ANY
AMOUNTS DUE OR TO BECOME DUE THEREUNDER OR WITH RESPECT THERETO; AND


 


(E)                                  AT ANY TIME LENDER IS ENTITLED TO TERMINATE
THE COMMITMENT AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, TO DEMAND, COLLECT, SURRENDER, RELEASE OR EXCHANGE ALL OR ANY PART OF
ANY COLLATERAL OR ANY AMOUNTS DUE THEREUNDER OR WITH RESPECT THERETO, OR
COMPROMISE OR EXTEND OR RENEW FOR ANY PERIOD (WHETHER OR NOT LONGER THAN THE
INITIAL PERIOD) ANY AND ALL SUMS WHICH ARE NOW OR MAY HEREAFTER BECOME DUE OR
OWING UPON OR WITH RESPECT TO ANY OF THE COLLATERAL, OR ENFORCE, BY SUIT OR
OTHERWISE, PAYMENT OR PERFORMANCE OF ANY OF THE COLLATERAL, IN LENDER’S OWN NAME
OR BORROWER’S NAME.


 

Under no circumstances shall Lender be under any duty to act in regard to any of
the foregoing matters. The costs relating to any of the foregoing matters,
including attorneys’ fees and out-of-pocket expenses, and the cost of any bank
account or accounts which may be required hereunder, shall be borne solely by
Borrower whether the same are incurred by Lender or Borrower.

 


7.04  LENDER’S POWER OF ATTORNEY.  BORROWER APPOINTS THE LENDER, OR ANY PERSON
WHOM THE LENDER MAY FROM TIME TO TIME DESIGNATE, AS BORROWER’S ATTORNEY AND
AGENT-IN-FACT WITH POWER: (A) AT ANY TIME LENDER IS ENTITLED TO TERMINATE THE
COMMITMENT AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, TO NOTIFY THE POST OFFICE AUTHORITIES TO CHANGE THE ADDRESS FOR
DELIVERY OF BORROWER’S MAIL TO AN ADDRESS DESIGNATED BY LENDER; (B) AT ANY TIME
LENDER IS ENTITLED TO TERMINATE THE COMMITMENT AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, TO RECEIVE, OPEN AND DISPOSE OF ALL MAIL
ADDRESSED TO BORROWER; (C) TO SEND REQUESTS FOR VERIFICATION OF BORROWER’S
ACCOUNTS OR OTHER COLLATERAL TO ITS ACCOUNT DEBTORS; (D) TO OPEN AN ESCROW
ACCOUNT UNDER LENDER’S SOLE CONTROL FOR THE COLLECTION OF BORROWER’S ACCOUNTS OR
OTHER COLLATERAL, IF NOT REQUIRED CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF;
AND

 

19

--------------------------------------------------------------------------------


 


(E) TO DO ALL OTHER THINGS WHICH LENDER IS PERMITTED TO DO UNDER THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT OR WHICH ARE NECESSARY TO CARRY OUT THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS. NEITHER LENDER NOR ANY OF THE DIRECTORS,
OFFICERS, EMPLOYEES OR AGENTS OF LENDER WILL BE LIABLE FOR ANY ACTS OF
COMMISSION OR OMISSION NOR FOR ANY ERROR IN JUDGMENT OR MISTAKE OF FACT OR LAW,
UNLESS THE SAME SHALL HAVE RESULTED FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
THE FOREGOING APPOINTMENT AND POWER, BEING COUPLED WITH AN INTEREST, IS
IRREVOCABLE UNTIL THE LAST TO OCCUR OF (X) TERMINATION OF THIS AGREEMENT, THE
COMMITMENT AND ANY OTHER OBLIGATIONS OF LENDER UNDER THIS AGREEMENT AND
(Y) INDEFEASIBLE PAYMENT IN FULL IN CASH, AND PERFORMANCE IN FULL, OF ALL
OBLIGATIONS. BORROWER EXPRESSLY WAIVES PRESENTMENT, DEMAND, NOTICE OF DISHONOR
AND PROTEST OF ALL INSTRUMENTS AND ANY OTHER NOTICE TO WHICH IT MIGHT OTHERWISE
BE ENTITLED.


 


7.05  NO LIABILITY FOR SAFEKEEPING.  LENDER SHALL NOT BE LIABLE OR RESPONSIBLE
IN ANY WAY FOR THE SAFEKEEPING OF ANY COLLATERAL OF BORROWER DELIVERED TO IT, TO
ANY BAILEE APPOINTED BY OR FOR IT, TO ANY WAREHOUSEMAN, OR UNDER ANY OTHER
CIRCUMSTANCES. LENDER SHALL NOT BE RESPONSIBLE FOR COLLECTION OF ANY PROCEEDS OR
FOR LOSSES IN COLLECTED PROCEEDS HELD BY BORROWER IN TRUST FOR LENDER. ANY AND
ALL RISK OF LOSS FOR ANY OR ALL OF THE FOREGOING SHALL BE UPON BORROWER, EXCEPT
FOR SUCH LOSS AS SHALL RESULT FROM LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 


7.06  SUPPLEMENTAL DOCUMENTATION RELATING TO COLLATERAL; FURTHER ASSURANCES.  AT
LENDER’S REQUEST, BORROWER SHALL EXECUTE AND/OR DELIVER TO LENDER, AT ANY TIME
OR TIMES HEREAFTER, SUCH AGREEMENTS, DOCUMENTS, FINANCING STATEMENTS, WAREHOUSE
RECEIPTS, BILLS OF LADING, NOTICES OF ASSIGNMENT OF ACCOUNTS, SCHEDULES OF
ACCOUNTS ASSIGNED, CERTIFICATES OF ORIGIN OR TITLE AND OTHER WRITTEN MATTER
NECESSARY OR REASONABLY REQUESTED BY LENDER TO PERFECT AND MAINTAIN PERFECTED
LENDER’S SECURITY INTEREST IN THE COLLATERAL OWNED BY IT IN FORM AND SUBSTANCE
ACCEPTABLE TO LENDER, AND PAY OR CAUSE TO BE PAID ALL TAXES, FEES AND OTHER
COSTS AND EXPENSES ASSOCIATED WITH ANY RECORDING OR FILING OF ANY SUCH
DOCUMENTATION. BORROWER HEREBY IRREVOCABLY MAKES, CONSTITUTES AND APPOINTS
LENDER (AND ALL PERSONS DESIGNATED BY LENDER FOR THAT PURPOSE) AS BORROWER’S
TRUE AND LAWFUL ATTORNEY (AND AGENT-IN-FACT) (WHICH APPOINTMENT AND POWER, BEING
COUPLED WITH AN INTEREST, IS IRREVOCABLE UNTIL THE LAST TO OCCUR OF
(A) TERMINATION OF THIS AGREEMENT, THE COMMITMENT AND ALL OTHER OBLIGATIONS OF
LENDER UNDER THIS AGREEMENT AND (B) INDEFEASIBLE PAYMENT IN FULL IN CASH, AND
PERFORMANCE IN FULL, OF ALL OBLIGATIONS) TO SIGN THE NAME OF BORROWER ON ANY OF
SUCH DOCUMENTATION AND TO DELIVER ANY OF SUCH DOCUMENTATION TO SUCH PERSONS AS
LENDER, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY ELECT. BORROWER AGREES THAT A
CARBON, PHOTOGRAPHIC, PHOTOSTATIC, OR OTHER REPRODUCTION OF THIS AGREEMENT OR OF
A FINANCING STATEMENT IS SUFFICIENT AS A FINANCING STATEMENT. BORROWER SHALL
FULLY COOPERATE WITH LENDER AND PERFORM ALL ADDITIONAL ACTS REASONABLY REQUESTED
BY LENDER TO EFFECT THE PURPOSES OF THIS SECTION VII.


 


7.07  RIGHTS AND REMEDIES.  IN ADDITION TO THE RIGHTS AND REMEDIES OF LENDER SET
FORTH IN SECTION 6.02, AT ANY TIME LENDER IS ENTITLED TO TERMINATE THE
COMMITMENT UPON THE OCCURRENCE OF AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER (I) SHALL HAVE ALL RIGHTS AND REMEDIES OF A SECURED PARTY UNDER
THE UCC AND OTHER APPLICABLE LAW AND ALL THE RIGHTS AND REMEDIES SET FORTH IN
THIS AGREEMENT, AND BORROWER WAIVES NOTICE OF INTENT TO ACCELERATE, AND OF
ACCELERATION OF, THE OBLIGATIONS; (II) LENDER MAY ENTER ANY PREMISES OF
BORROWER, WITH OR WITHOUT PROCESS OF LAW, WITHOUT FORCE, TO SEARCH FOR, TAKE
POSSESSION OF, AND REMOVE THE COLLATERAL, OR ANY PART THEREOF; (III) IF LENDER
REQUESTS, BORROWER SHALL CEASE DISPOSITION OF AND SHALL ASSEMBLE THE COLLATERAL
AND MAKE IT AVAILABLE TO LENDER, AT BORROWER’S EXPENSE, AT A CONVENIENT PLACE OR
PLACES DESIGNATED BY LENDER; (IV) LENDER MAY TAKE POSSESSION OF THE COLLATERAL
OR ANY PART

 

20

--------------------------------------------------------------------------------


 


THEREOF ON BORROWER’S PREMISES AND CAUSE IT TO REMAIN THERE AT BORROWER’S
EXPENSE, PENDING SALE OR OTHER DISPOSITION. ANY NOTICE OF A DISPOSITION SHALL BE
DEEMED REASONABLY AND PROPERLY GIVEN IF GIVEN TO BORROWER AT LEAST TEN (10) DAYS
BEFORE SUCH DISPOSITION. IF BORROWER FAILS TO PERFORM ANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT, LENDER MAY PERFORM THE SAME IN ANY FORM OR MANNER LENDER
IN ITS DISCRETION DEEMS NECESSARY OR DESIRABLE, AND ALL MONIES PAID BY LENDER IN
CONNECTION THEREWITH SHALL BE ADDITIONAL OBLIGATIONS AND SHALL BE IMMEDIATELY
DUE AND PAYABLE WITHOUT NOTICE TOGETHER WITH INTEREST PAYABLE ON DEMAND AT THE
RATE SET FORTH IN SECTION 2.04(C). ALL OF LENDER’S RIGHTS AND REMEDIES SHALL BE
CUMULATIVE.

 


SECTION VIII
MISCELLANEOUS

 


8.01  NOTICES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL NOTICES, REQUESTS,
DEMANDS, CONSENTS, INSTRUCTIONS OR OTHER COMMUNICATIONS TO OR UPON LENDER OR
BORROWER UNDER THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS SHALL BE IN WRITING
AND FAXED, MAILED OR DELIVERED TO EACH PARTY AT ITS FACSIMILE NUMBER OR ADDRESS
SET FORTH BELOW (OR TO SUCH OTHER FACSIMILE NUMBER OR ADDRESS FOR ANY PARTY AS
INDICATED IN ANY NOTICE GIVEN BY THAT PARTY TO THE OTHER PARTY). ALL SUCH
NOTICES AND COMMUNICATIONS SHALL BE EFFECTIVE (A) WHEN SENT BY AN OVERNIGHT
SERVICE OF RECOGNIZED STANDING, ON THE BUSINESS DAY FOLLOWING THE DEPOSIT WITH
SUCH SERVICE; (B) 72 HOURS AFTER BEING MAILED, FIRST CLASS POSTAGE PREPAID AND
ADDRESSED AS AFORESAID THROUGH THE UNITED STATES POSTAL SERVICE; (C) WHEN
DELIVERED BY HAND, UPON DELIVERY; (D) WHEN FAXED, UPON CONFIRMATION OF RECEIPT;
PROVIDED, HOWEVER, THAT ANY NOTICE DELIVERED TO LENDER UNDER SECTION II SHALL
NOT BE EFFECTIVE UNTIL RECEIVED BY LENDER; AND (E) UPON RECEIPT OF ELECTRONIC
MAIL (WITH A NOTICE CONTEMPORANEOUSLY GIVEN BY ANOTHER METHOD SPECIFIED IN THIS
SECTION 8.01).

 

Lender:

TCF Inventory Finance, Inc.

 

2300 Barrington Road

 

Suite 600

 

Hoffman Estates, Illinois 60169

 

Attention: Vincent E. Hillery, General Counsel

 

Telephone: (847) 252-6616

 

Facsimile: (847) 295-6012

 

Email: vhillery@tcfif.com

 

21

--------------------------------------------------------------------------------


 

with copies to:

TCF National Bank

 

200 E. Lake Street

 

Wayzata, MN 55391

 

Attention: General Counsel

 

Telephone: (952) 475-6498

 

Facsimile: (952) 475-7975

 

Email: jgreen@tcfbank.com

 

 

 

and

 

 

 

Kaplan, Strangis and Kaplan, P.A.

 

5500 Wells Fargo Center

 

90 South Seventh Street

 

Minneapolis, MN 55402

 

Attention: Harvey F. Kaplan, Esq.

 

Telephone: (612) 375-1138

 

Facsimile: (612) 375-1143

 

Email: hfk@kskpa.com

 

 

Borrower:

Red Iron Acceptance, LLC

 

8111 Lyndale Avenue South

 

Bloomington, MN 55420

 

Attention: General Manager

 

Telephone: 952-888-8801

 

Facsimile: 952-887-8258

 

Email:

 

 

with copies to:

The Toro Company

 

8111 Lyndale Avenue South

 

Bloomington, MN 55420

 

Attention: Treasurer

 

Telephone: 952-887-8449

 

Facsimile: 952-887-8920

 

Email: Tom.Larson@toro.com

 

 

 

and

 

 

 

The Toro Company

 

8111 Lyndale Avenue South

 

Bloomington, MN 55420

 

Attention: General Counsel

 

Telephone: 952-887-8178

 

Facsimile: 952-887-8920

 

Email: Tim.Dordell@toro.com

 

 

 

and

 

22

--------------------------------------------------------------------------------


 

 

Oppenheimer Wolff & Donnelly LLP

 

3300 Plaza VII Building

 

45 South Seventh Street

 

Attention: C. Robert Beattie, Esq.

 

Telephone: 612-607-7395

 

Facsimile: 612-607-7100

 

Email: RBeattie@Oppenheimer.com

 

Each Revolving Loan Borrowing Request shall be made to Lender’s telephone number
referred to above (or by such other means as Lender and Borrower shall agree)
during Lender’s normal business hours. In any case where this Agreement
authorizes notices, requests, demands or other communications by Borrower to
Lender to be made by telephone, facsimile or electronic mail, Lender may
conclusively presume that anyone purporting to be a Person designated in any
incumbency certificate or other similar document delivered by Borrower to Lender
is such a Person.

 


8.02  EXPENSES.  BORROWER SHALL PAY ON DEMAND ALL REASONABLE FEES AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES, INCURRED BY LENDER IN THE
ENFORCEMENT OR ATTEMPTED ENFORCEMENT OF ANY OF THE OBLIGATIONS OR IN PRESERVING
ANY OF LENDER’S RIGHTS AND REMEDIES, INCLUDING  ALL SUCH FEES AND EXPENSES
INCURRED IN CONNECTION WITH ANY “WORKOUT” OR RESTRUCTURING AFFECTING THE CREDIT
DOCUMENTS OR THE OBLIGATIONS OR ANY BANKRUPTCY OR SIMILAR PROCEEDING INVOLVING
BORROWER.


 


8.03  INDEMNIFICATION.  TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER AGREES
TO PROTECT, INDEMNIFY, DEFEND AND HOLD HARMLESS LENDER AND ITS DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS AND ANY AFFILIATES THEREOF (“INDEMNITEES”) FROM AND
AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES OR EXPENSES OF ANY KIND OR
NATURE AND FROM ANY AND ALL SUITS, CLAIMS OR DEMANDS (INCLUDING IN RESPECT OF OR
FOR REASONABLE ATTORNEY’S FEES AND OTHER EXPENSES) ARISING ON ACCOUNT OF OR IN
CONNECTION WITH ANY MATTER OR THING OR ACTION OR FAILURE TO ACT BY INDEMNITEES,
OR ANY OF THEM, ARISING OUT OF OR RELATING TO THE CREDIT DOCUMENTS, INCLUDING
ANY USE BY BORROWER OF ANY PROCEEDS OF THE REVOLVING LOANS, EXCEPT TO THE EXTENT
SUCH LIABILITY ARISES FROM THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE
INDEMNITEES.  UPON RECEIVING KNOWLEDGE OF ANY SUIT, CLAIM OR DEMAND ASSERTED BY
A THIRD PARTY THAT LENDER BELIEVES IS COVERED BY THIS INDEMNITY, LENDER SHALL
GIVE BORROWER NOTICE OF THE MATTER AND AN OPPORTUNITY TO DEFEND IT, AT
BORROWER’S SOLE COST AND EXPENSE, WITH LEGAL COUNSEL REASONABLY SATISFACTORY TO
LENDER. ANY FAILURE OR DELAY OF LENDER TO NOTIFY BORROWER OF ANY SUCH SUIT,
CLAIM OR DEMAND SHALL NOT RELIEVE BORROWER OF ITS OBLIGATIONS UNDER THIS
SECTION 8.03 BUT SHALL REDUCE SUCH OBLIGATIONS TO THE EXTENT OF ANY INCREASE IN
THOSE OBLIGATIONS CAUSED SOLELY BY AN UNREASONABLE FAILURE OR DELAY. THE
OBLIGATIONS OF BORROWER UNDER THIS SECTION 8.03 SHALL SURVIVE THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS, THE TERMINATION OF THE COMMITMENT AND THE
TERMINATION OF THIS AGREEMENT.


 


8.04  WAIVERS; AMENDMENTS.  ANY TERM, COVENANT, AGREEMENT OR CONDITION OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE AMENDED OR WAIVED IF SUCH
AMENDMENT OR WAIVER IS IN WRITING AND IS SIGNED BY BORROWER AND LENDER. NO
FAILURE OR DELAY BY LENDER IN EXERCISING ANY RIGHT HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF OR OF ANY OTHER RIGHT NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT PRECLUDE ANY OTHER FURTHER EXERCISE THEREOF OR OF ANY OTHER
RIGHT. UNLESS OTHERWISE SPECIFIED IN SUCH WAIVER OR CONSENT, A WAIVER OR CONSENT
GIVEN

 

23

--------------------------------------------------------------------------------


 


HEREUNDER SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN.


 


8.05  SUCCESSORS AND ASSIGNS.


 


(A)           BINDING EFFECT.  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF BORROWER, LENDER, ALL FUTURE
HOLDERS OF THE REVOLVING LOAN NOTE AND THEIR RESPECTIVE SUCCESSORS AND, SOLELY
IN THE CASE OF LENDER, ITS ASSIGNS PERMITTED PURSUANT TO SECTION 8.05(B). ALL
REFERENCES IN THIS AGREEMENT TO ANY PERSON SHALL BE DEEMED TO INCLUDE ALL
SUCCESSORS AND PERMITTED ASSIGNS OF SUCH PERSON.


 


(B)           ASSIGNMENTS.  BORROWER MAY NOT ASSIGN OR TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER ANY CREDIT DOCUMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER. LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF BORROWER,
ASSIGN TO ONE OR MORE AFFILIATES (EACH AN “ASSIGNEE”) ALL, OR A PROPORTIONATE
PART OF ALL, OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS, AND SUCH ASSIGNEE SHALL ASSUME SUCH RIGHTS AND OBLIGATIONS,
PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT EXECUTED BY SUCH ASSIGNEE AND
LENDER; PROVIDED, HOWEVER, THAT ANY ASSIGNEE OF LENDER SHALL BE REQUIRED TO HAVE
AT THE TIME OF ASSIGNMENT (I) A CREDITWORTHINESS NOT LESS THAN THE
CREDITWORTHINESS OF LENDER AT SUCH TIME AND (II) A CREDIT FACILITY, WITH TCF
BANK AS LENDER AND ASSIGNEE AS BORROWER, NO LESS FAVORABLE THAN LENDER’S CREDIT
FACILITY WITH TCF BANK AND SUPPORTED BY THE SAME PERFORMANCE ASSURANCE AGREEMENT
FROM TCF BANK FURNISHED IN CONNECTION WITH LENDER’S CREDIT FACILITY WITH TCF
BANK, AND SUCH ASSIGNEE SHALL BE ABLE TO PERFORM THE OBLIGATIONS OF LENDER
HEREUNDER. UPON EXECUTION AND DELIVERY OF SUCH INSTRUMENT, SUCH ASSIGNEE SHALL
BE A LENDER PARTY TO THIS AGREEMENT AND SHALL HAVE ALL THE RIGHTS AND
OBLIGATIONS OF A LENDER WITH A COMMITMENT AS SET FORTH IN SUCH INSTRUMENT OF
ASSUMPTION, AND LENDER SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER TO A
CORRESPONDING EXTENT, AND NO FURTHER CONSENT OR ACTION BY ANY PARTY SHALL BE
REQUIRED. UPON THE CONSUMMATION OF ANY ASSIGNMENT PURSUANT TO THIS
SECTION 8.05(B), LENDER AND BORROWER SHALL MAKE APPROPRIATE ARRANGEMENTS SO
THAT, IF REQUIRED, A NEW REVOLVING LOAN NOTE IS ISSUED TO THE ASSIGNEE AND THE
EXISTING REVOLVING LOAN NOTE IS RETURNED TO BORROWER.


 


(C)           INFORMATION.  LENDER MAY DISCLOSE THE CREDIT DOCUMENTS AND ANY
FINANCIAL OR OTHER INFORMATION RELATING TO BORROWER TO ANY ASSIGNEE OR POTENTIAL
ASSIGNEE, SUBJECT TO THE TERMS OF SECTION 8.12, AND SUBJECT TO LENDER OBTAINING
THE AGREEMENT OF SUCH ASSIGNEE OR POTENTIAL ASSIGNEE TO BE BOUND BY THE TERMS OF
SECTION 8.12.


 


8.06  SETOFF.  IN ADDITION TO ANY RIGHTS AND REMEDIES OF LENDER PROVIDED BY LAW,
LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO BORROWER, ANY SUCH NOTICE
BEING EXPRESSLY WAIVED BY BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW, AT
ANY TIME LENDER IS ENTITLED TO TERMINATE THE COMMITMENT FOLLOWING THE OCCURRENCE
AND DURING THE CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT, TO SET-OFF AND
APPLY AGAINST ANY INDEBTEDNESS, WHETHER MATURED OR UNMATURED, OF BORROWER TO
LENDER (INCLUDING  THE OBLIGATIONS), ANY AMOUNT OWING FROM LENDER TO BORROWER.
THE AFORESAID RIGHT OF SET-OFF MAY BE EXERCISED BY LENDER AGAINST BORROWER OR
AGAINST ANY TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE
BENEFIT OF CREDITORS, RECEIVER OR EXECUTION, JUDGMENT OR ATTACHMENT CREDITOR OF
BORROWER OR AGAINST ANYONE ELSE CLAIMING THROUGH

 

24

--------------------------------------------------------------------------------


 


OR AGAINST BORROWER OR SUCH TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION,
ASSIGNEE FOR THE BENEFIT OF CREDITORS, RECEIVER, OR EXECUTION, JUDGMENT OR
ATTACHMENT CREDITOR, NOTWITHSTANDING THE FACT THAT SUCH RIGHT OF SET-OFF SHALL
NOT HAVE BEEN EXERCISED BY LENDER PRIOR TO THE OCCURRENCE OF A DEFAULT OR AN
EVENT OF DEFAULT. LENDER AGREES PROMPTLY TO NOTIFY BORROWER AFTER ANY SUCH
SET-OFF AND APPLICATION MADE BY LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH
NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


 


8.07  NO THIRD PARTY RIGHTS.  SUBJECT TO THE TERMS OF THE JOINT VENTURE
AGREEMENT, NOTHING EXPRESSED IN OR TO BE IMPLIED FROM THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT IS INTENDED TO GIVE, OR SHALL BE CONSTRUED TO GIVE, ANY
PERSON, OTHER THAN THE PARTIES HERETO AND THERETO AND THEIR PERMITTED SUCCESSORS
AND ASSIGNS, ANY BENEFIT OR LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR
BY VIRTUE OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT.


 


8.08  PARTIAL INVALIDITY.  IF AT ANY TIME ANY PROVISION OF THIS AGREEMENT IS OR
BECOMES ILLEGAL, INVALID OR UNENFORCEABLE IN ANY RESPECT UNDER THE LAW OF ANY
JURISDICTION, NEITHER THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT NOR THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
SUCH PROVISION UNDER THE LAW OF ANY OTHER JURISDICTION SHALL IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY.


 


8.09  JURY TRIAL.  EACH OF BORROWER AND LENDER, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING TO ANY CREDIT DOCUMENT IN ANY
ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR OUR ENTERING INTO THIS AGREEMENT.


 


8.10  SUBMISSION TO JURISDICTION.  EACH OF BORROWER AND LENDER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS
SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA AND ANY STATE COURT LOCATED IN
HENNEPIN COUNTY, MINNESOTA, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF BORROWER AND LENDER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF
SUCH COURTS WITH RESPECT TO ANY LITIGATION CONCERNING THE CREDIT DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY OR ANY MATTERS RELATED THERETO. EACH OF
BORROWER AND LENDER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR ANY OBJECTION ON THE GROUNDS OF FORUM NON CONVENIENS)
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY PROCEEDING WITH
RESPECT TO THIS AGREEMENT TO THE COURTS SET FORTH ABOVE. BORROWER AGREES TO THE
PERSONAL JURISDICTION OF SUCH COURTS AND THAT SERVICE OF PROCESS MAY BE MADE ON
IT AT THE ADDRESS INDICATED IN SECTION 8.01 ABOVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


8.11  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF IDENTICAL
COUNTERPARTS, ANY SET OF WHICH SIGNED BY ALL THE PARTIES HERETO SHALL BE DEEMED
TO CONSTITUTE A COMPLETE, EXECUTED ORIGINAL FOR ALL PURPOSES.


 


8.12  DISCLOSURE OF INFORMATION ABOUT BORROWER.  LENDER AGREES THAT IT WILL NOT
PROVIDE ANY INFORMATION TO ANY PERSON REGARDING THE BUSINESS AND OPERATIONS OF
BORROWER WITHOUT THE

 

25

--------------------------------------------------------------------------------


 


PRIOR WRITTEN CONSENT OF BORROWER, EXCEPT FOR (I) DISCLOSURES TO ANY PERSON TO
THE EXTENT NECESSARY TO PERMIT AN ASSIGNMENT PERMITTED UNDER THE TERMS OF
SECTION 8.05, (II) DISCLOSURES TO LENDER’S ACCOUNTANTS TO THE EXTENT NECESSARY
IN CONNECTION WITH SUCH ACCOUNTANTS’ AUDITING RESPONSIBILITIES,
(III) DISCLOSURES TO ANY PERSON OF INFORMATION WHICH IS OR BECOMES GENERALLY
AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A DISCLOSURE IN VIOLATION OF
THE TERMS OF THIS SECTION 8.12, (IV) DISCLOSURES TO ANY PERSON OF INFORMATION
WHICH LENDER IS LEGALLY COMPELLED TO DISCLOSE, PROVIDED THAT LENDER AGREES TO
USE ALL REASONABLE EFFORTS TO NOTIFY BORROWER OF ANY SUCH LEGAL REQUIREMENT TO
DISCLOSE SUFFICIENTLY IN ADVANCE OF THE DISCLOSURE TO PERMIT BORROWER TO
CHALLENGE THE LEGAL REQUIREMENT, AND (V) DISCLOSURE TO ANY PERSON TO THE EXTENT
OTHERWISE PERMITTED BY THE JOINT VENTURE AGREEMENT OR THE LLC AGREEMENT.


 


8.13  NO RECOURSE TO MEMBERS OF BORROWER.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, RECOURSE FOR THE PAYMENT OF THE OBLIGATIONS AND ANY
OTHER LIABILITIES AND OBLIGATIONS OF BORROWER ARISING UNDER ANY CREDIT DOCUMENT
SHALL BE HAD ONLY AGAINST THE ASSETS, PROPERTY AND RIGHTS OF BORROWER.


 


8.14  NO INDIRECT OR CONSEQUENTIAL DAMAGES.  NO PARTY TO THIS AGREEMENT SHALL BE
RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO THIS AGREEMENT, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR PUNITIVE, EXEMPLARY OR, EXCEPT IN
THE CASE OF FRAUD, BAD FAITH, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE,  INDIRECT
OR CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF ANY TRANSACTION
CONTEMPLATED HEREUNDER.

 

[Signature page follows]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the day and year first above written.

 

 

RED IRON ACCEPTANCE, LLC

 

 

 

 

 

By:

/s/ Mark Wrend

 

 

Name:

Mark Wrend

 

 

Title:

Manager

 

 

 

 

 

TCF INVENTORY FINANCE, INC.

 

 

 

 

 

By:

/s/ Rosario A. Perrelli

 

 

Name:

Rosario A. Perrelli

 

 

Title:

President and CEO

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

DEFINITIONS

 

“Acceleration Event” shall mean Toro, on a consolidated basis, permits its
consolidated ratio of (x) Indebtedness to (y) Indebtedness plus stockholders’
equity to exceed (i) 0.60 to 1.0 as at the end of the first fiscal quarter of
Toro’s fiscal year, (ii) 0.65 to 1.00 as at the end of the second fiscal quarter
of Toro’s fiscal year, (iii) 0.60 to 1.0 as at the end of the third fiscal
quarter of Toro’s fiscal year or (iv) 0.55 to 1.00 as at the end of Toro’s
fiscal year.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  For purposes of this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Agreement” shall mean this Credit and Security Agreement.

 

“Assignee” shall have the meaning given to that term in Section 8.05(b).

 

“Borrower” shall have the meaning given to that term in clause (1) of the
preamble to this Agreement.

 

“Borrowing Base” shall mean, with respect to Borrower at any time, the remainder
of Tangible Assets less the sum of (i) all liabilities of Borrower at such time
(other than the aggregate principal amount of Revolving Loans borrowed by
Borrower at such time) and (ii) the Required Equity Investment. The Borrowing
Base for Borrower shall be determined by Lender as at the last day of each
calendar month (after giving effect to any capital contributions made by the
Members of Borrower with respect to such calendar month in accordance with the
terms of the LLC Agreement).

 

“Business Day” shall mean any day on which commercial banks are not authorized
or required to close in Minneapolis, Minnesota or Chicago, Illinois.

 

“Capital Asset” shall mean, with respect to any Person, tangible property owned
or leased (in the case of a Capital Lease) by such Person, or any expense
incurred by any Person that is required by GAAP to be reported as an asset on
such Person’s balance sheet.

 

“Capital Expenditures” shall mean, with respect to any Person and any period,
all amounts expended and Indebtedness incurred or assumed by such Person during
such period for the acquisition of real property and other Capital Assets
(including amounts expended and Indebtedness incurred or assumed in connection
with Capital Leases).

 

“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.

 

“Closing Date” shall mean August 12, 2009.

 

1

--------------------------------------------------------------------------------


 

“Collateral” shall have the meaning given to that term in Section 7.01.

 

“Commitment” shall have the meaning given to that term in Section 2.02(a).

 

“Contractual Obligation” of any Person shall mean, any indenture, note,
security, deed of trust, mortgage, security agreement, lease, guaranty,
instrument, contract, agreement or other form of obligation or undertaking to
which such Person is a party or by which such Person or any of its property is
bound.

 

“Credit Documents” shall mean and include this Agreement, the Revolving Loan
Note and each Security Document delivered to Lender in connection with this
Agreement, as each of the foregoing may be amended from time to time.

 

“Default” shall mean any event or circumstance not yet constituting an Event of
Default but which, with the giving of any notice or the lapse of any period of
time or both, would become an Event of Default.

 

“Dollars” and “$” shall mean the lawful currency of the United States of America
and, in relation to any payment under this Agreement, same day or immediately
available funds.

 

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of section 3(3) of ERISA maintained or contributed to by Borrower, other than a
Multiemployer Plan.

 

“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, limited liability company interests, participations, shares, partnership
interests or other equity interests in and of such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may from time to time be amended or supplemented, including any rules or
regulations issued in connection therewith.

 

“Event of Default” shall have the meaning given to that term in Section 6.01.

 

“Exmark” shall mean Exmark Manufacturing Company Incorporated, a Nebraska
corporation, a wholly owned subsidiary of Toro.

 

“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income of such Person for such period and balance sheets
of such Person as of the end of such period and, with respect to any annual
accounting period for any Person, statements of cash flows of such Person for
such annual period, setting forth in each case in comparative form figures for
the corresponding period in the preceding fiscal year if such period is less
than a full fiscal year or, if such period is a full fiscal year, corresponding
figures from the preceding fiscal year, all prepared in reasonable detail and in
accordance with GAAP.

 

“GAAP” shall mean generally accepted accounting principles and practices as in
effect in the United States of America from time to time, consistently applied.

 

2

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any domestic or foreign national, state or
local government, any political subdivision thereof, any department, agency,
authority or bureau of any of the foregoing, or any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Governmental Charges” shall mean all levies, assessments, fees, claims or other
charges imposed by any Governmental Authority upon or relating to (i) Borrower,
(ii) the Revolving Loans, (iii) income or gross receipts of Borrower, (iv) the
ownership or use of any of its assets by Borrower or (v) any other aspect of the
business of Borrower.

 

“Governmental Rule” shall mean any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, guidelines, policy or similar form
of decision of any Governmental Authority.

 

“Indebtedness” of any Person shall mean and include (a) all items of
indebtedness and liabilities which, in accordance with GAAP, would be included
in determining liabilities that are shown on the liability side of the balance
sheet of such Person, (b) all indebtedness and liabilities of other Persons
assumed or guaranteed by such Person or in respect to which such Person is
secondarily or contingently liable whether by any agreement to acquire
indebtedness and liabilities or to supply or advance funds or otherwise, and
(c) all indebtedness and liabilities of other Persons secured by any Lien in any
property of such Person (including Capital Leases).

 

“Indemnitees” shall have the meaning given to that term in Section 8.03.

 

“Interest Account” shall have the meaning given to that term in Section 2.05(b).

 

“Investment” of any Person shall mean any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expense, drawing accounts and similar expenditures in the
ordinary course of business), any purchase or other acquisition of any Equity
Securities or Indebtedness of any other Person, and any capital contribution by
such Person to or any other investment by such Person in any other Person
(including  any Indebtedness incurred by such Person of the type described in
clauses (b) and (c) of the definition of “Indebtedness” on behalf of any other
Person).

 

“Joint Venture Agreement” shall mean that certain Agreement to Form Joint
Venture, dated as of the date hereof, between TCFIF and Toro, as it may be
amended from time to time.

 

“Lender” shall have the meaning given to that term in clause (2) of the preamble
of this Agreement.

 

“LIBOR” shall mean the most recent 15 Business Day moving average of one-month
interbank offered rates for dollar deposits in the London market, as reported to
Lender by “The Bloomberg Financial Markets, Commodities and News,” a publicly
available financial reporting service (“Bloomberg”).  If Bloomberg no longer
publishes such rates, the Lender may, in its discretion, choose a similar
successor publicly available financial reporting service.  LIBOR for any month
will be based on the reported one-month LIBOR rate for the most recent 15
Business Days preceding the 25th day of the immediately preceding month.

 

3

--------------------------------------------------------------------------------


 

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including  the interest of a vendor or lessor
under a conditional sale agreement, Capital Lease or other title retention
agreement, or any agreement to provide any of the foregoing, and the filing of
any financing statement or similar instrument under the UCC or comparable law of
any jurisdiction.

 

“LLC Agreement” shall mean that certain Limited Liability Company Agreement of
Borrower, dated as of the date hereof, by and between Toro Sub and TCFIF Sub, as
it may be amended from time to time.

 

“LLC Term” shall mean, at any time, the term of Borrower in effect at such time
pursuant to the LLC Agreement.

 

“Lock Box” shall have the meaning given to that term in Section 7.02.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or financial or other condition of Borrower if the
same could reasonably be expected to affect the ability of Borrower to pay or
perform the Obligations in accordance with the terms of this Agreement and the
other Credit Documents; (b) the ability of Borrower to pay or perform the
Obligations in accordance with the terms of this Agreement and the other Credit
Documents; (c) the rights and remedies of Lender under this Agreement or the
other Credit Documents; or (d) the value of a material portion of the
Collateral, the Lender’s security interest in a material portion of the
Collateral or the general perfection or priority of a material portion such
security interests.

 

“Maturity” shall mean, with respect to any Revolving Loan, interest or other
amount payable by Borrower under this Agreement or the other Credit Documents,
the date such Revolving Loan, interest or other amount becomes due, whether upon
the stated maturity or due date, upon acceleration or otherwise.

 

“Member” shall mean either Toro Sub or TCFIF Sub, in their respective capacities
as members of Borrower.

 

“Membership Interests” shall mean all membership interests, units, securities
and interests assigned to members of a limited liability company, together with
all voting rights associated therewith.

 

“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
section 3(37) of ERISA maintained or contributed to by Borrower.

 

“Obligations” shall mean and include all loans, advances, debts, liabilities,
and obligations, howsoever arising, owed by Borrower to Lender of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising pursuant to the terms of
this Agreement or any of the other Credit Documents, including all interest,
fees (if any), charges, expenses, attorneys’ fees and accountants’ fees
chargeable to Borrower or payable by Borrower hereunder or thereunder.

 

4

--------------------------------------------------------------------------------


 

“Permitted Distributions” shall mean any distributions expressly contemplated or
permitted by the Joint Venture Agreement or the LLC Agreement, provided,
however, that any distribution otherwise permitted by the foregoing which would
result in a Default or Event of Default shall not be deemed to be a Permitted
Distribution.

 

“Permitted Indebtedness” shall mean and include:

 


(A)           INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS OTHER
THAN INDEBTEDNESS FOR BORROWED MONEY OR CAPITAL LEASES;


 


(B)           INDEBTEDNESS OF BORROWER TO LENDER OR AN AFFILIATE OF LENDER; AND


 


(C)           INDEBTEDNESS ARISING FROM THE ENDORSEMENT OF INSTRUMENTS IN THE
ORDINARY COURSE OF BUSINESS.


 

“Permitted Liens” shall mean and include:

 


(D)           LIENS FOR TAXES OR OTHER GOVERNMENTAL CHARGES NOT AT THE TIME
DELINQUENT OR THEREAFTER PAYABLE WITHOUT PENALTY OR BEING CONTESTED IN GOOD
FAITH, PROVIDED PROVISION IS MADE TO THE REASONABLE SATISFACTION OF LENDER FOR
THE EVENTUAL PAYMENT THEREOF IF SUBSEQUENTLY FOUND PAYABLE;


 


(E)           LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS, MATERIALMEN, VENDORS,
AND LANDLORDS INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR SUMS NOT OVERDUE
OR BEING CONTESTED IN GOOD FAITH, PROVIDED PROVISION IS MADE TO THE REASONABLE
SATISFACTION OF LENDER FOR THE EVENTUAL PAYMENT THEREOF IF SUBSEQUENTLY FOUND
PAYABLE;


 


(F)            DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TENDERS, CONTRACTS
(OTHER THAN FOR THE REPAYMENT OF BORROWED MONEY) OR LEASES, OR TO SECURE
STATUTORY OBLIGATIONS OF SURETY OR APPEAL BONDS OR TO SECURE INDEMNITY,
PERFORMANCE OR OTHER SIMILAR BONDS IN THE ORDINARY COURSE OF BUSINESS;


 


(G)           LIENS ARISING OUT OF A JUDGMENT OR AWARD NOT EXCEEDING $100,000
(EXCLUSIVE OF ANY AMOUNTS COVERED BY INSURANCE ISSUED BY A PERSON NOT AN
AFFILIATE OF BORROWER) WITH RESPECT TO WHICH AN APPEAL IS BEING PROSECUTED, A
STAY OF EXECUTION PENDING APPEAL HAVING BEEN SECURED; AND


 


(H)           LIENS IN FAVOR OF LENDER.


 

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a limited liability company, a joint stock
company, an unincorporated association, a joint venture, a trust or other entity
or a Governmental Authority.

 

“Purchased Receivables” shall have the meaning given to that term in
Section 2.01(e).

 

“Required Equity Investment” shall mean the minimum amount of Investment in
Borrower by the Members pursuant to the LLC Agreement.

 

5

--------------------------------------------------------------------------------


 

“Requirement of Law” applicable to any Person shall mean (a) the articles or
certificate of incorporation or organization, bylaws, operating agreement,
limited liability company agreement, partnership agreement or other
organizational or governing documents of such Person, (b) any Governmental
Rule applicable to such Person, (c) any license, permit, approval or other
authorization granted by any Governmental Authority to or for the benefit of
such Person and (d) any judgment, decision or determination of any Governmental
Authority or arbitrator, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Revolving Loan” shall have the meaning given to that term in Section 2.01(a).

 

“Revolving Loan Borrowing Request” shall have the meaning given to that term in
Section 2.01(b).

 

“Revolving Loan Maturity Date” shall have the meaning given to that term in
Section 2.01(a).

 

“Revolving Loan Note” shall have the meaning given to that term in
Section 2.05(a).

 

“Security Documents” shall mean and include all instruments, agreements,
certificates, opinions and documents (including Uniform Commercial Code
financing statements) delivered to Lender in connection with any Collateral or
to secure the Obligations.

 

“Seller” shall mean each of Toro, TCC, Toro International, Exmark and their
respective Affiliates from whom Borrower purchases receivables.

 

“Seller Credits” shall mean all of the rights of Borrower to any price
protection payments, rebates, discounts, credits, factory holdbacks, incentive
payments, warranty payments, commissions and other amounts that at any time are
due to Borrower from a Seller that may arise with respect to, or in connection
with, Purchased Receivables.

 

“Subsidiary” of any Person shall mean (a) any corporation of which more than 50%
of the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture, or
other association of which more than 50% of the equity interest having the power
to vote, direct or control the management of such partnership, joint venture or
other association is at the time owned and controlled by such Person, by such
Person and one or more of the other Subsidiaries or by one or more of such
Person’s other subsidiaries and (c) any other Person included in the Financial
Statements of such Person on a consolidated basis.

 

“Tangible Assets” shall mean, with respect to any Person at any time, the
remainder at such time, determined in accordance with GAAP, of (a) the total
assets of such Person minus (b) all intangible assets of such Person (to the
extent included in calculating total assets in clause (a) above, including
goodwill (including any amounts, however designated on the balance sheet,

 

6

--------------------------------------------------------------------------------


 

representing the cost of acquisition of businesses and Investments in excess of
underlying tangible assets), trademarks, trademark rights, trade name rights,
copyrights, patents, patent rights, licenses, unamortized debt discount,
marketing expenses, organizational expenses, non-compete agreements and deferred
research and development expenses).

 

“Tangible Net Worth” shall mean, with respect to any Person at any time, the
remainder at such time, determined in accordance with GAAP, of (a) the Tangible
Assets of such Person minus (b) the total liabilities of such Person.

 

“Taxes” shall mean present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority
(except net income taxes and franchise taxes imposed on Lender).

 

“TCC” means Toro Credit Company, a Minnesota corporation.

 

“TCFIF” shall have the meaning given to that term in clause (2) of the preamble
of this Agreement.

 

“TCFIF Rate” shall mean XXXXXXXXXX [PORTIONS OF THIS SECTION HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIALITY UNDER RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  A COPY OF THIS EXHIBIT WITH ALL SECTIONS
INTACT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

 

“TCFIF Sub” shall mean TCFIF Joint Venture I, LLC, a Minnesota limited liability
company.

 

“Toro” shall mean The Toro Company, a Delaware corporation.

 

“Toro International” shall mean Toro International Company, a Minnesota
corporation.

 

“Toro Sub” shall mean Red Iron Holding Corporation, a Delaware corporation.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the state of
Minnesota.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REVOLVING LOAN NOTE

 

$450,000,000

 

[                            , 20     ]

Hoffman Estates, Illinois

 

 

 

FOR VALUE RECEIVED, Red Iron Acceptance, LLC, a limited liability company
organized under the laws of the state of Delaware (“Borrower”), hereby promises
to pay to the order of TCF INVENTORY FINANCE, INC., a Minnesota corporation
(“Lender”), the principal sum of FOUR HUNDRED FIFTY MILLION DOLLARS
($450,000,000) or such lesser amount as shall equal the aggregate outstanding
principal balance of the Revolving Loans made by Lender to Borrower pursuant to
the Credit and Security Agreement referred to below (the “Credit Agreement”), on
or before the Revolving Loan Maturity Date specified in the Credit Agreement;
and to pay interest on said sum, or such lesser amount, at the rates and on the
dates provided in the Credit Agreement.

 

Borrower shall make all payments hereunder to Lender as indicated in the Credit
Agreement, in lawful money of the United States and in same day or immediately
available funds.

 

Lender shall record on its general ledger the date and amount of each Revolving
Loan and of each payment or prepayment of principal and each payment of interest
or other amounts made by Borrower and Borrower agrees that all such notations
shall constitute prima facie evidence absent manifest error of the matters
noted; provided, however, that the failure of Lender to make any such notation
shall not affect Borrower’s Obligations.

 

This Note is the Revolving Loan Note referred to in the Credit and Security
Agreement, dated as of August 12, 2009, between Borrower and Lender.

 

This Note is subject to the terms of the Credit Agreement, including the rights
of prepayment and the rights of acceleration of Maturity. Without limiting the
foregoing, the obligations of Borrower under this Note are secured as described
in Section VII of the Credit Agreement.

 

Borrower shall pay fees and expenses of Lender as provided in the Credit
Agreement. Borrower hereby waives notice of presentment, demand, protest or
notice of any other kind. This Note shall be governed by and construed in
accordance with the laws of the state of Minnesota without regard to conflict of
law principles.

 

 

Red Iron Acceptance, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------